 



Exhibit 10.1
PURCHASE AND SALE AGREEMENT
DATED AS OF NOVEMBER 24, 2006
BY AND BETWEEN
THE ANDREW W. MELLON FOUNDATION,
AS SELLER
AND
NRP (OPERATING) LLC,
AS BUYER
FOR THE DISPOSITION OF THE D. D. SHEPARD TRUST PROPERTY

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (this “Agreement”) dated as of the 24th
day of November, 2006 (the “Execution Date”), is by and between THE ANDREW W.
MELLON FOUNDATION, a New York non-profit corporation (herein called “Seller”),
having an address of 140 East 62nd Street, New York, New York 10021, and NRP
(OPERATING) LLC, a Delaware limited liability company, having an address of
Suite 300, 1035 Third Avenue, Huntington, West Virginia 25727 (herein called
“Buyer”).
RECITALS
     A. Seller is the successor to the original beneficiaries under that certain
indenture dated December 31, 1951, by and among Alisa M. Bruce, et al, and The
Charleston National Bank, as trustee (as amended and otherwise modified from
time to time, the “Indenture”);
     B. JPMorgan Chase Bank, N.A. is the successor to the original trustee under
the Indenture (in such capacity, the “Trustee”);
     C. Pursuant to the Indenture, Trustee holds title to certain lands and
related interests located in Boone and Logan Counties, West Virginia for the
benefit of Seller;
     D. Buyer desires to purchase all of Trustee’s rights, titles and interests
in and to the lands and related interests held by Trustee under the Indenture;
     E. Prior to the Closing (as defined in Section 8.01), and subject to the
terms and conditions of this Agreement, (1) Seller shall organize, as its wholly
owned subsidiary, a limited liability company under the Laws (as defined in
Article XII) of the State of Delaware called “Shepard Holdings LLC” (herein
called “Shepard Holdings”) and shall cause Shepard Holdings to organize a
limited liability company under the Laws of the State of Delaware called
“Shepard Boone Coal Company LLC” (herein called “Shepard Newco”); and
(2) Trustee shall convey and transfer to Shepard Newco, free and clear of the
burden and obligations of the Indenture, all its right, title and interest to
the lands and related interests held by Trustee pursuant to the Indenture;
     F. At the Closing, Seller will be the sole member of Shepard Holdings and
will own one hundred percent (100%) of the membership interest in Shepard
Holdings (the “Holdings Membership Interest”);
     G. At the Closing, Shepard Holdings will be the sole member of Shepard
Newco and will own one hundred percent (100%) of the membership interest in
Shepard Newco (herein called the “Membership Interest”); and
     H. At the Closing, and subject to the terms and conditions of this
Agreement, Seller will cause Shepard Holdings to sell and assign to Buyer, and
Buyer will purchase and receive from Shepard Holdings, all of the Membership
Interest.

1



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the benefits to be derived by Seller and Buyer hereunder, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Buyer hereby agree as follows:
ARTICLE I
PURCHASE AND SALE
     1.01 Purchase and Sale of Membership Interest.
     Subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Shepard Holdings, and Seller agrees to cause Shepard Holdings to
sell, transfer, assign and convey to Buyer, the Membership Interest. At the
Closing, Shepard Newco will own all of the Assets, as described in this
Article I, now held by Trustee, and shall be liable for the Assumed Obligations,
as addressed in Article IX.
     1.02 Shepard Newco’s Assets.
     The term “Assets” means all right, title, and interest in and to the
following items that are now held by Trustee under the Indenture and, as of the
Closing, will be owned by Shepard Newco, with each individually called an
“Asset”; provided, that the Assets shall not include the Excluded Assets (as
defined in Article XII):
          (a) All interests, whether fee interest, surface interest or interest
in Minerals, in, to and under, the lands described in the instruments listed on
Part I of Exhibit A, less, save and except those rights, titles and interests
conveyed in the instruments listed on Part II of Exhibit A (the “Lands”);
          (b) All of the interests of Trustee, Seller, Shepard Holdings and
Shepard Newco in, to and under coal leases, oil and gas leases, coal bed methane
leases and other mineral leases (individually a “Lease” and collectively the
“Leases”) including royalty interests, overriding royalty interests, mineral
royalties, mineral rights, and any other interests of a similar nature and other
interests and agreements described in Exhibit B, which leases burden and affect
certain portions of the Lands (all of which interests are hereinafter referred
to as “Lease Interests”) (the Lands and the Lease Interests are collectively
referred to as the “Real Property Interests” or “RPI’s” and individually, a
“Real Property Interest” or a “RPI”);
          (c) All crops and all trees to be cut from the Lands, whether severed
or unsevered and including standing and down timber, stumps and cut timber
remaining on the Lands; and logs, wood chips and other forest products, whether
now located on or hereafter planted or growing in or on the Lands or at any time
after the Closing Date removed from the Land for sale or other disposition
(collectively, the “Timber”);
          (d) All of the interests of Trustee, Seller, Shepard Holdings and
Shepard Newco in the contracts and agreements, other than the Leases, burdening,

1



--------------------------------------------------------------------------------



 




affecting or relating to any part of the Lands including without limitation:
coal wheelage agreements, easements, licenses, surface rights, contract rights,
escrow accounts, surface use and/or right-of-way agreements; permits; hunting
leases; licenses; and all other contracts and agreements relating to the Lands,
whether or not of record described in Exhibit C (individually a “Contract” and
collectively, the “Contracts”);
          (e) All personal property and all fixtures and improvements, if any,
appurtenant to or located on the RPI (excluding any such personal property,
fixtures or improvements belonging to any Current Lessee (as defined in
Article XII));
          (f) All causes of action, choses in action, claims, rights accruing
under applicable statutes of limitation or prescription and other rights,
estates and hereditaments incident or relating to the RPI’s, or any of the
foregoing items set forth in this definition of Assets; and
          (g) The New Phase I (as defined in Article XII) and all files,
records, data, information, maps, and other items, copies of which are contained
in the Data Room (as defined in Article XII) and the Confidential Landowner
Materials (as defined in Article XII), less and except Excluded Records (as
defined in Article XII). All such files, records, and data, including the
Confidential Landowner Materials, but less and except Excluded Records, shall
hereinafter be collectively referred to as the “Records.”
     1.03 Effective Date of Sale.
     The purchase and sale of the Membership Interest shall be effective at
12:01 a.m., Eastern Time on the Closing Date.
     1.04 Joinder by Trustee.
     At the request of Seller, Trustee has joined in this Agreement for the
purposes set forth in the Joinder (as defined in Article XII).
ARTICLE II
PURCHASE PRICE
     2.01 Purchase Price.
          (a) In consideration of the transfer of the Membership Interest, Buyer
shall pay to Seller a total purchase price of One Hundred Ten Million Dollars
($110,000,000.00) (herein called the “Purchase Price”), subject to credit for
the Deposit and to adjustment as set forth in this Agreement, which shall be
payable by wire transfer in immediately available funds at Closing pursuant to
Section 8.02.
          (b) Prior to the end of the first Business Day after the execution of
this Agreement, Buyer shall deliver to Seller by wire transfer in immediately
available funds in accordance with Seller’s wire transfer instructions as set
forth in Exhibit I, Five Million Five Hundred Thousand Dollars ($5,500,000.00)
as a deposit (the “Deposit”), which

2



--------------------------------------------------------------------------------



 




sum shall be credited against the Purchase Price and shall be subject to refund
only as provided in Section 10.02.
     2.02 Settlement Statement.
     With respect to matters that can be determined as of the Closing and using
the best information then available, Seller shall prepare and deliver to Buyer,
for Buyer’s, review no later than two (2) Business Days (as defined in
Article XII) prior to the Closing, a settlement statement (herein called the
“Settlement Statement”) that shall set forth the Adjusted Purchase Price.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.01 Representations and Warranties of Seller.
     Seller makes the following representations and warranties which shall be
true and correct as of the execution of this Agreement and as of the Closing:
          (a) Seller is a non-profit corporation duly organized, validly
existing and in good standing under the Laws of the State of New York.
          (b) As of each of the Execution Date and the Closing, Shepard Holdings
and Shepard Newco will each be a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and, as of the Closing, will be properly registered with the West Virginia
Secretary of State to transact business in the State of West Virginia.
          (c) Seller has all requisite corporate power and authority to carry on
its business as presently conducted and to enter into and to perform its
obligations under this Agreement.
          (d) As of the Closing, each of Shepard Holdings and Shepard Newco will
have all requisite company power and authority to carry on its business as then
conducted and Shepard Holdings will have all requisite company power and
authority to sell the Membership Interest to Buyer and to perform all actions
necessary of Shepard Holdings to consummate the transactions contemplated under
this Agreement.
          (e) The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, if any, on the part of Seller. No consent or approval of any
Person is required for the execution, delivery and performance by Seller of this
Agreement, except such consents and approvals as have already been obtained.
          (f) This Agreement has been duly executed and delivered on behalf of
Seller (and each document required to be executed by Seller at the Closing will
be duly executed and delivered by Seller) and, upon execution by Buyer, this
Agreement

3



--------------------------------------------------------------------------------



 




constitutes (and at the Closing each such document will constitute) a legal,
valid and binding obligation of Seller, enforceable in accordance with its
terms.
          (g) The consummation of the transactions contemplated by this
Agreement will not violate, or be in conflict with, the governing documents of
Seller or any material provision of any agreement or instrument to which any of
Seller, Shepard Holdings or Shepard Newco is a party, or by which Seller, is
bound, or to which the Assets are subject and, to Seller’s Knowledge (as defined
in Article XII), will not violate or be in conflict with any material provision
of any Law applicable to Seller, Shepard Holdings or Shepard Newco.
          (h) Seller has incurred no liability, contingent or otherwise, for
broker’s fees, finder’s fees, agent’s commissions, or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby for which Buyer shall have any responsibility whatsoever.
          (i) There are no claims, demands, actions, suits, governmental
inquiries, or proceedings pending or, to Seller’s Knowledge, threatened, against
Seller, Shepard Holdings or Shepard Newco and pertaining to the Assets that
would reasonably be expected to have a Material Adverse Effect (as defined in
Article XII) or that will or can reasonably be expected to hinder or impede
materially the consummation of the transactions contemplated by this Agreement.
          (j) Neither Seller nor Shepard Newco has commenced or completed
negotiations for, or entered into, any agreement pertaining to the possible
exercise of the renewal term on or before December 31, 2007, by the Current
Lessee as successor in interest to the original lessee under the terms of that
certain Amendment of Agreement of Lease, effective as of January 1, 1978, by and
between Eastern Associated Coal Corp. and Charleston National Bank, as trustee,
as such lease has been amended or modified from time to time.
          (k) Neither Seller nor Shepard Holdings is a “foreign person” within
the meaning of Section 1445 of the Code (as defined in Article XII).
          (l) There are no bankruptcy, reorganization, or arrangement
proceedings served on, being contemplated by, or, to Seller’s Knowledge, pending
or threatened against Seller, Shepard Holdings or Shepard Newco.
          (m) To Seller’s Knowledge there are no outstanding agreements or other
commitments to make expenditures in respect of the Assets in excess of Threshold
Amount (as defined in Article XII), which will be binding on Buyer or Shepard
Newco following the Closing.
          (n) During the period Trustee has held title to the Lands, to Seller’s
Knowledge, Seller or Trustee has caused to be timely filed all tax returns with
respect to the Assets, and there is no dispute or claim concerning any Tax
liability. There are no outstanding agreements or waivers extending the
statutory period of limitations applicable to any Tax returns required to be
filed by Seller or the Trustee, and all Taxes

4



--------------------------------------------------------------------------------



 




due with respect to the Assets have been paid. To Seller’s Knowledge, Trustee
has paid or caused to be paid the first installment of ad valorem Taxes
pertaining to the Lands for the current tax year.
          (o) Neither Seller nor, to Seller’s Knowledge, Shepard Newco, Shepard
Holdings or Trustee, operates any mine, well, pipeline or other facilities on
the Real Property Interests for the extraction, processing or transportation of
coal, oil, gas or other Minerals, or the harvesting, milling, or processing of
Timber. Seller and, to Seller’s Knowledge, Shepard Newco, Shepard Holdings and
Trustee have obtained all consents, approvals, certificates, licenses, permits,
and other authorizations of Governmental Authorities (as defined in Article XII)
required of Trustee or Shepard Newco to own the Assets.
          (p) To Seller’s Knowledge, neither Seller nor, as of the Closing,
Shepard Holdings or Shepard Newco, has any liabilities with respect to the
Assets that will be binding on Buyer after the Closing except (1) those
disclosed in Schedule 3.01(p) to this Agreement, and (2) liabilities that would
not have a Material Adverse Effect on the Assets.
          (q) Neither Seller, Shepard Holdings nor Shepard Newco has entered
into any contract to sell, assign, convey or transfer any right or title to, or
interest in, the Assets (acknowledging, however, the existing rights of Current
Lessees under the Leases, counterparties under the Contracts and the grantees or
assignees under the instruments listed in Part II of Exhibit A).
          (r) Trustee has, and Shepard Newco will have, good title to the Assets
(other than the Lands), free and clear of any liens, claims, charges, options,
or other encumbrances of any nature, except for Permitted Encumbrances and the
interests reserved by the Trustee in the conveyances to Shepard Newco, and
except as would not have a Material Adverse Effect. As of the Closing, Trustee
shall have conveyed the Lands to Shepard Newco, by special warranty deed,
substantially in the form of Exhibit F, free and clear of any liens, claims,
charges, options, or other encumbrances of any nature, except for Permitted
Encumbrances and the interests reserved by the Trustee in the conveyances to
Shepard Newco, and except as would not have a Material Adverse Effect. To
Seller’s Knowledge, Exhibit B, Exhibit C, Part II of Exhibit A and Exhibit K
list all easements, rights-of-way, servitudes, permits, patents, surface leases,
riparian rights and other rights in respect of surface operations, pipelines,
mining, farming, grazing, logging, canals, ditches, feeders, laterals,
reservoirs or the like; conditions, covenants or other restrictions; and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways and other easements and rights-of-way, public or private,
affecting the Lands, except for such rights and interests as would not have a
Material Adverse Effect.
          (s) Except as to the extent that it would not have a Material Adverse
Effect and except as disclosed in the New Phase I, there are no pending or, to
the Seller’s Knowledge, threatened claims, demands, actions, administrative
proceeding or lawsuits against the Seller, Trustee, Shepard Holdings or Shepard
Newco with respect

5



--------------------------------------------------------------------------------



 




to the Assets under any Environmental Laws and, to the Seller’s Knowledge, there
are no violations of Environmental Laws with respect to the Assets and none of
the Assets is subject to any outstanding injunction, judgment, order, decree or
ruling, under any Environmental Laws. Neither Seller, Trustee, Shepard Holdings
nor Shepard Newco has received notice that any of them is or may be a
potentially responsible party under CERCLA or any analogous state law in
connection with any site included within the Assets and actually containing or
used for the treatment, storage or disposal of Hazardous Substances.
          (t) To Seller’s Knowledge, the Leases on Exhibit B (i) constitute all
of the leases related to the Lands to which Seller, Trustee or any predecessor
in interest to Trustee is a party that are in effect as of the Execution Date
and (ii) are in full force and effect in accordance with their respective terms
and conditions. To Seller’s Knowledge, each party thereto has performed in all
respects all obligations required to be performed by it under such Leases,
except where such non-performance would not have a Material Adverse Effect. To
Seller’s Knowledge, Trustee is not, and at the time of Closing, Shepard Newco
will not be, in default under any obligation of such Leases, except where such
default would not have a Material Adverse Effect.
          (u) To Seller’s Knowledge, the Contracts on Exhibit C (i) constitute
all of the contracts related to the Lands to which Seller, Trustee or any
predecessor in interest to Trustee is a party that are in effect as of the
Execution Date and (ii) are in full force and effect, in accordance with their
respective terms and conditions. To Seller’s Knowledge, each party thereto has
performed in all respects all obligations required to be performed by it under
such Contracts, except where such non-performance would not have a Material
Adverse Effect. To Seller’s Knowledge, Trustee is not, and at the time of
Closing, Shepard Newco will not be, in default under any obligation of such
Contracts, except where such default would not have a Material Adverse Effect.
          (v) Shepard Holdings and Shepard Newco will elect to be classified as
a disregarded entity for U.S. federal income tax purposes under Treasury
Regulation § 301.7701-3.
          (w) At Closing, all the Holdings Membership Interest will have been
duly authorized and validly issued in accordance with the Delaware Act and the
organizational documents of Shepard Holdings. The Holdings Membership Interest
will constitute, directly and indirectly, all of the outstanding equity
interests in Shepard Holdings and will be owned solely by Seller free and clear
of all liens and encumbrances. At or prior to Closing, Seller will have made
available to Buyer true and complete copies of the Certificate of Formation and
the Limited Liability Company Agreement of Shepard Holdings. Shepard Holdings
will not own, directly or indirectly, any equity interest in any Person except
for the Membership Interest.
          (x) At Closing, all the outstanding limited liability company
interests of Shepard Newco will have been duly authorized and validly issued in
accordance with the Delaware Act and the organizational documents of Shepard
Newco. The Membership Interest will constitute, directly and indirectly, all of
the outstanding equity

6



--------------------------------------------------------------------------------



 




interests in Shepard Newco and will be owned solely by Shepard Holdings free and
clear of all liens and encumbrances. At or prior to Closing, Seller will have
made available to Buyer true and complete copies of the organizational documents
of Shepard Newco. Shepard Newco will not own, directly or indirectly, any equity
interest in any Person.
          (y) Each document required by this Agreement to be executed by Shepard
Holdings, including the Assignment, and by Shepard Newco, including each of a
General Assignment, Bill of Sale and Conveyance, substantially in the form of
Exhibit E, from Trustee to Shepard Newco, transferring the Assets (excluding the
Lands), and a special warranty deed, substantially in the form of Exhibit F,
from Trustee to Shepard Newco, transferring the Lands, will be duly executed and
delivered by Shepard Holdings or Shepard Newco, as applicable, and, upon
execution by the applicable counterparty, will constitute a legal, valid and
binding obligation of Shepard Holdings or Shepard Newco, as applicable,
enforceable in accordance with its terms.
          (z) At the Closing, Shepard Newco shall not have, and shall never have
had, any employees.
     3.02 Representations and Warranties of Buyer.
     Buyer represents and warrants the following to Seller, which
representations and warranties shall be true and correct as of the execution of
this Agreement and as of the Closing:
          (a) Buyer is a Delaware limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and is properly registered with the West Virginia Secretary of State to transact
business in the State of West Virginia.
          (b) Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, to purchase the
Membership Interest on the terms described in this Agreement, and to perform its
other obligations under this Agreement.
          (c) The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, if any, on the part of Buyer. No consent or approval of any
Person is required for the execution, delivery and performance by Buyer of this
Agreement, except such consents and approvals as have already been obtained.
          (d) This Agreement has been duly executed and delivered on behalf of
Buyer (and each document required to be executed by Buyer at the Closing will be
duly executed and delivered by Buyer) and, upon execution by Seller, this
Agreement constitutes (and at the Closing each such document will constitute) a
legal, valid and binding obligation of Buyer, enforceable in accordance with its
terms.

7



--------------------------------------------------------------------------------



 



          (e) The consummation of the transactions contemplated by this
Agreement will not violate, or be in conflict with, the governing documents of
Buyer or any material provision in any agreement or instrument to which Buyer is
a party or by which it is bound, and, to the best of Buyer’s knowledge, will not
violate or be in conflict with any Law applicable to Buyer.
          (f) Buyer has incurred no liability, contingent or otherwise, for
broker’s fees, finders’ fees, agent’s commissions, or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby for which Seller shall have any responsibility whatsoever.
          (g) Buyer has, or upon the Closing will have, sufficient cash,
available lines of credit or other sources of immediately available funds to
fulfill its obligations under this Agreement.
          (h) Buyer represents and acknowledges that it is knowledgeable of the
coal business, the oil and gas business, the timber business, and of the usual
and customary practices of producers of coal, oil and gas, and timber. In making
the decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer agrees that prior to the Execution Date, Buyer has
been afforded the opportunity to examine the files, records and materials in the
Data Room. Buyer has also been afforded the opportunity to review the Marshall
Miller Report (as defined in Article XII), the Supplemental Title Materials (as
defined in Article XII) and the New Phase I, and to discuss all such files,
records and materials with the Consultants (as defined in Article XII) and to
inspect the Lands.
          (i) Buyer represents to Seller that Buyer intends to acquire the
Membership Interest for Buyer’s own benefit and account and that Buyer is not
acquiring such interest with the present intent of distributing the Membership
Interest, or fractional undivided interests in the Membership Interest, that
would be subject to regulation by Federal or state securities Law. Buyer is an
“accredited investor” as that term is defined in Regulation D promulgated under
the Securities Act of 1933, as amended.
ARTICLE IV
COVENANTS
     4.01 Covenants of Seller.
     Seller covenants and agrees with Buyer that, during the period beginning
with the Execution Date and ending at the Closing:
          (a) To the extent reasonably within Seller’s, Trustee’s, Shepard
Holdings’ or Shepard Newco’s control:
                    (i) Subject to the rights of the other parties to any Lease
or Contract, Seller shall, and shall cause Trustee, Shepard Holdings and Shepard
Newco

8



--------------------------------------------------------------------------------



 



to, manage the Assets in accordance with Trustee’s past practices, in material
compliance with all applicable Laws;
                    (ii) Except for transactions and operations entered into
during the normal course of business which would not reasonably be expected to
have a Material Adverse Effect on the Assets, and subject to clause (iii) of
this Section 4.01(a), Seller shall refrain, and shall cause Trustee, Shepard
Holdings and Shepard Newco to refrain, from taking any action, without the prior
written consent of Buyer, to sell, dispose of, distribute, encumber or enter
into any agreement or arrangement for the sale, disposition, distribution or
encumbrance of, the Assets or enter into any transaction that causes Trustee’s
or Shepard Newco’s ownership interest in the Lands to be any less than that as
of the Execution Date, or any of such interests to be decreased or burdened or
encumbered in any manner different than as contemplated herein, except to the
extent that Minerals are produced and sold from the Lands during the course of
normal operation by any of the Current Lessees;
                    (iii) Except for transactions, operations and other matters
described on Exhibit D, Seller shall not, and shall cause Trustee, Shepard
Holdings and Shepard Newco not to, enter into any contract or commitment or
assume or incur any obligation with respect to the Assets involving expenditures
which in the aggregate exceed the Threshold Amount (as defined in Article XII)
without the prior written consent of Buyer;
                    (iv) Without Buyer’s prior written consent, Seller shall
not, and shall cause Trustee, Shepard Holdings and Shepard Newco not to,
terminate, extend, amend, modify or otherwise change any Lease or Contract in a
manner that would reasonably be expected to have a Material Adverse Effect; and
                    (v) Other than with respect to Excluded Assets and Unassumed
Liabilities (as defined in Article XII), Seller shall not settle, compromise or
waive any claims or rights of value individually or in the aggregate in excess
of the Threshold Amount relating to the Assets.
     Buyer acknowledges that Trustee has been and Shepard Newco is or shall be
the successor-in-interest to certain parties to the Contracts and to the lessor
under certain of the Leases, and Buyer agrees that the acts or omissions of the
Current Lessees and the counterparties under the Contracts shall not constitute
a violation of the provisions of this Section 4.01(a).
          (b) Promptly after learning thereof, Seller shall notify Buyer of any
suit, action or other proceeding before any Governmental Authority and any cause
of action which relates to the Assets or which would reasonably be expected to
result in impairment or loss of Seller’s, Trustee’s, Shepard Holdings’ or
Shepard Newco’s interest in any portion of the Assets or the value thereof in
excess of the Threshold Amount or which would reasonably be expected to hinder
or impede in a material way the consummation of the transactions contemplated
hereby.

9



--------------------------------------------------------------------------------



 



          (c) Promptly after learning thereof, Seller shall notify Buyer of
(i) any Casualty Loss (defined in Article XII); or (ii) any written notice
received by Seller alleging a default by Seller, Trustee, Shepard Holdings or
Shepard Newco under any material Contract or Lease that would reasonably be
expected to exceed the Threshold Amount.
          (d) Prior to the Closing, Seller shall organize Shepard Holdings and
cause Shepard Holdings to organize Shepard Newco and cause Trustee to convey and
transfer to Shepard Newco all its right, title and interest to the Assets held
by Trustee pursuant to the Indenture, free and clear of the burden and
obligations of the Indenture, such conveyances to be substantially in the form
of Exhibit E and Exhibit F hereto, and shall cause the appropriate counterparts
thereof to be recorded in the real estate records of each county where the Lands
are located.
          (e) Time is of the essence in this Agreement, and Seller agrees to use
commercially reasonable efforts to satisfy all of the conditions to its
obligations to close and to cause the Closing to occur on the Closing Date.
          (f) Seller shall cause Marshall Miller & Associates, Inc. to re-issue
the New Phase I prior to the Closing, addressed to Trustee, Shepard Newco, Buyer
and Seller.
     4.02 Covenants of Buyer.
     Buyer covenants and agrees with Seller that:
          (a) Except as may be prohibited by Law, Buyer shall indemnify, defend
and hold Trustee and Seller and their respective attorneys, directors, trustees,
managers, officers, employees, agents, contractors and representatives (“Seller
Indemnified Group”) harmless from and against any and all liability arising as a
result of injury or damages (other than as a result of gross negligence or
willful misconduct by Seller, Trustee or Shepard Newco) to Buyer, its employees,
agents and Affiliates, in connection with Buyer’s access to or the inspection of
the Lands and Records prior to the Closing.
          (b) During the period beginning with the Execution Date and ending at
the Closing, Buyer shall maintain liability insurance, at Buyer’s sole expense,
in compliance with all applicable Laws and in an amount and of the types
generally carried by Persons owning and operating coal and oil and gas producing
lands and properties in the State of West Virginia, with reputable insurers and
with deductibles and self-insured retentions suitable for Persons such as Buyer.
Upon Seller’s request, Buyer shall furnish evidence satisfactory to Seller that
such insurance coverage and policies are in effect.
          (c) Time is of the essence in this Agreement, and Buyer agrees to use
commercially reasonable efforts to satisfy all of the conditions to its
obligations to close and to cause the Closing to occur on the Closing Date.

10



--------------------------------------------------------------------------------



 



     4.03 Access to Lands and Records.
          (a) To the extent within Seller’s or Trustee’s control, from the
Execution Date until the Closing Date, during normal business hours, Seller
shall continue to afford Buyer and its agents, at their sole expense, risk and
cost (except with respect to the gross negligence or willful misconduct of
Seller or Trustee), reasonable access to the Records (and the right to copy the
same at Buyer’s expense) and, upon reasonable prior notice, to Trustee’s and
Seller’s personnel; provided, that such access does not violate the terms of any
agreement to which Seller or Trustee is a party; and further provided that Buyer
maintains the confidentiality of any such information obtained by Buyer in
accordance with Section 9.10. Buyer acknowledges that, although the Confidential
Landowner Materials are a part of the Assets, such materials cannot be furnished
to Buyer prior to the Closing, but will be furnished to and be owned by Shepard
Newco after the Closing.
          (b) Prior to the Execution Date, Buyer has conducted, at Buyer’s sole
risk and expense, on-site inspections of the Lands and such right to conduct
such inspections shall extend until the Closing Date. Consent from the
applicable Current Lessee will be required prior to such inspection. Buyer shall
provide Seller with reasonable advance notice to Hill Street (as defined in
Article XII), and Hill Street shall endeavor to obtain the prior consent of the
applicable Current Lessees before Buyer may make any such inspection. In
conducting such inspection, Buyer shall not damage any of the Lands, the Timber
and the personal property, fixtures or improvements thereon or interfere with
the conduct of operations by the Current Lessees.
          (c) Seller has furnished to Buyer the New Phase I. Buyer acknowledges
that the New Phase I, plus other materials available in the Data Room, plus
other due diligence investigations made by Buyer before the Execution Date,
together with the representations and warranties made herein by Seller, are
deemed by Buyer to be sufficient to satisfy Buyer’s desire to determine the
status of the environmental condition of the Lands, the Timber and the personal
property, fixtures or improvements thereon prior to Closing and accordingly,
Buyer hereby waives the right to conduct any additional testing, sampling or
investigation of the condition of the Lands, the Timber and the personal
property, fixtures or improvements thereon before the Closing.
ARTICLE V
PRE-CLOSING CASUALTY LOSS AND ENVIRONMENTAL CONDITIONS
     5.01 Casualty Loss.
     If, after the Execution Date, but prior to the Closing Date, (i) all or any
portion of the Lands, the Timber or the personal property, fixtures or
improvements described in Section 1.02(e) are destroyed by fire or other
casualty, or all or any portion of the Lands are taken in condemnation or under
right of eminent domain or expropriation; and (ii) such casualty or taking
diminishes the value of the Assets by an amount in excess of the Threshold
Amount (each of which is herein called a “Casualty Loss”), then, to the

11



--------------------------------------------------------------------------------



 



extent Seller has received actual notice of such Casualty Loss, Seller shall
notify Buyer of the nature of such Casualty Loss and shall furnish Buyer with
all such information as Seller has with respect thereto in order for Buyer to
make a reasonable determination of the materiality and cost of such casualty.
     5.02 Material Environmental Conditions.
     If, after the Execution Date, but prior to the Closing Date, (i) a release
or threat of release of a hazardous substance or waste occurs giving rise to a
Material Environmental Condition (as defined in Article XII) and Seller receives
actual notice thereof or Seller, Trustee or Shepard Newco receives actual notice
of a claim related to a Material Environmental Condition; and (ii) such Material
Environmental Condition diminishes the value of the Assets by an amount in
excess of the Threshold Amount, then Seller shall notify Buyer of such Material
Environmental Condition or related claim and Seller shall furnish Buyer with all
such information as Seller has with respect thereto in order for Buyer to make a
reasonable determination of the materiality and cost of such condition.
     5.03 Unasserted Claims Waived.
     Buyer shall be deemed to have waived any Casualty Loss or Material
Environmental Condition disclosed in writing to Buyer by Seller no less than
three (3) Business Days before the Closing Date which is not asserted by Buyer
on or before the Closing Date.
ARTICLE VI
SELLER’S DETERMINATIONS AND ELECTIONS
     6.01 Agreed Value Downward Adjustments.
     In the event Seller has notified Buyer of one or more Casualty Losses or,
Material Environmental Conditions in accordance with Article V hereof, the
following shall apply:
          (a) If Buyer agrees as to the existence of a Casualty Loss and the
amount assigned by Seller for such Casualty Loss, then the Purchase Price shall
be adjusted by the agreed amount of such Casualty Loss. Buyer shall purchase the
Membership Interest notwithstanding any such Casualty Loss, with a reduction of
the Purchase Price in the amount as agreed to between the Parties as the value
of the Casualty Loss.
          (b) If Buyer agrees as to the existence of a Material Environmental
Condition and the amount assigned by Seller for such Material Environmental
Condition, then the Purchase Price shall be adjusted by the agreed amount of
such Material Environmental Condition. Buyer shall purchase the Membership
Interest notwithstanding the existence of such Material Environmental Condition,
with a reduction of the Purchase Price in the amount as agreed to between the
Parties as the value of the Material Environmental Condition.

12



--------------------------------------------------------------------------------



 



          (c) The aggregate value of all Casualty Losses and Material
Environmental Conditions of which Buyer has been notified and as to which Buyer
agrees with Seller as to the existence and value thereof, or the existence and
value thereof is determined by arbitration pursuant to Section 6.01(d) and
Section 11.12, is herein called the “Downward Adjustment”.
          (d) In the event that Buyer does not agree (i) that there is a
Casualty Loss or Material Environmental Condition, or (ii) with the value
assigned to such by Seller, then the existence, if any, and the value assigned
to such claimed Casualty Loss or Material Environmental Condition will be
determined by arbitration pursuant to Section 11.12. If such an arbitration is
necessary, it will be commenced within ten (10) days after the Closing Date and
an amount equal to the amount of the value of the aggregate proposed Downward
Adjustment claimed by Buyer (the “Withheld Amount”) will be reserved and
deducted from the Purchase Price otherwise payable from Buyer to Seller at
Closing and such amount will be paid into escrow pursuant to an escrow agreement
reasonably acceptable to the parties until the arbitration is completed, after
which an amount equal to the aggregate amount of such Casualty Losses or
Material Environmental Conditions, if any, determined in such arbitration will
be paid to Buyer and the remainder of the Withheld Amount paid to Seller.
ARTICLE VII
CONDITIONS TO CLOSING
     7.01 Seller’s Conditions.
     The obligations of Seller at the Closing are, at its option, subject to the
satisfaction at or prior to the Closing of the following conditions:
          (a) All representations and warranties of Buyer contained in this
Agreement shall be true in all material respects as of the Execution Date and at
and as of the Closing, and Buyer shall have performed in all material respects
the agreements and covenants required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing, and Seller shall have received a
certificate from Buyer as to such matters substantially in the form of Part I of
Exhibit G.
          (b) No action or proceeding shall have been instituted (excluding any
such matter instituted by Seller) before any Governmental Authority or
arbitrator to restrain or prohibit the consummation, in whole or in part, of the
transactions contemplated herein, or to obtain substantial damages from Seller
in respect of, or which is related to or arises out of, this Agreement.
          (c) This Agreement shall not have been terminated prior to the
Closing.
          (d) The aggregate value of all Downward Adjustments shall not have
caused the Purchase Price to be reduced by more than Five Percent (5%) of the
Purchase Price.

13



--------------------------------------------------------------------------------



 



     7.02 Buyer’s Conditions.
     The obligations of Buyer at the Closing are subject, at the option of
Buyer, to the satisfaction at or prior to the Closing of the following
conditions:
          (a) All representations and warranties of Seller contained in this
Agreement shall be true in all material respects as of the Execution Date and at
and as of the Closing, and Seller shall have performed in all material respects
the agreements and covenants required by this Agreement to be performed and
satisfied by Seller and Trustee at or prior to the Closing, and Buyer shall have
received a certificate from Seller as to such matters substantially in the form
of Part II of Exhibit G.
          (b) No action or proceeding shall have been instituted (excluding any
such matter instituted by Buyer) before any, Governmental Authority or
arbitrator to restrain or prohibit the consummation, in whole or in part, of the
transactions contemplated herein, or to obtain substantial damages from Buyer in
respect of, or which is related to or arises out of, this Agreement.
          (c) This Agreement shall not have been terminated prior to the
Closing.
          (d) The aggregate value of all Downward Adjustments shall not have
caused the Purchase Price to be reduced by more than Five Percent (5%) of the
Purchase Price.
ARTICLE VIII
CLOSING
     8.01 Date and Place of the Closing.
     The purchase by Buyer and the sale by Shepard Holdings of the Membership
Interest as contemplated by this Agreement (herein called the “Closing”) shall
take place on or before the 1st day of December, 2006 (herein called the
“Closing Date”) at the office of Seller’s counsel in New York, New York or such
other place and time as the Parties may agree upon.
     8.02 Closing Obligations.
     At the Closing, the following events shall occur, each being a condition
precedent to the others and each being deemed to have occurred simultaneously
with the others:
          (a) Seller’s Obligations:
                    (i) Seller shall deliver to Buyer a true, correct and
complete counterpart, as recorded in Boone County, West Virginia and Logan
County, West Virginia, of each of a General Assignment, Bill of Sale and
Conveyance, substantially in the form of Exhibit E, from Trustee to Shepard
Newco, transferring the Assets (excluding the Lands), and a special warranty
deed, substantially in the form of Exhibit F, from Trustee to Shepard Newco,
transferring the Lands.

14



--------------------------------------------------------------------------------



 



                    (ii) Seller shall cause Shepard Holdings to execute and
deliver to Buyer counterparts of an Assignment of Membership Interest (the
“Assignment”), substantially in the form of Exhibit H, assigning the Membership
Interest to Buyer.
                    (iii) Seller shall deliver or cause to be delivered an
executed statement described in Treasury Regulation §1.1445-2(b)(2) certifying
that each of Seller and Shepard Holdings is not a foreign person within the
meaning of the Code.
                    (iv) Seller shall deliver or cause to be delivered (A) a
certificate duly executed by the General Counsel & Secretary of Seller, dated as
of the Closing, (i) attaching, and certifying on behalf of Seller as complete
and correct, copies of the resolutions of Seller authorizing the execution,
delivery and performance by Seller of this Agreement and the transactions
contemplated hereby and resolutions of Shepard Holdings and Shepard Newco as to
the organization of Shepard Holdings and Shepard Newco and the performance by
Shepard Holdings and Shepard Newco of their contemplated performances under this
Agreement and a copy of the limited liability company agreements of Shepard
Holdings and Shepard Newco and (ii) certifying on behalf of Seller the
incumbency of each officer of Seller executing this Agreement, the Assignment or
any other document delivered in connection with the Closing and (B) a
certificate duly executed by the respective managers or members, as applicable,
of each of Shepard Holdings and Shepard Newco, dated as of the Closing,
certifying on behalf of Shepard Holdings and Shepard Newco the incumbency of the
respective officers or managers of Shepard Holdings and Shepard Newco authorized
to execute the Assignment or any other document delivered in connection with the
Closing, as applicable.
                    (v) Seller shall execute and deliver the remaining
documents, instruments and materials required of Seller by this Agreement and
shall cause Shepard Holdings to execute and deliver the remaining documents,
instruments and materials required of Shepard Holdings by this Agreement.
          (b) Buyer’s Obligations.
                    (i) Buyer shall deliver to Seller, by wire transfer of
immediately available funds in accordance with Seller’s wire transfer
instructions as set forth in Exhibit I, an amount equal to the Adjusted Purchase
Price, minus the amount of the Deposit.
                    (ii) Buyer shall execute and deliver to Shepard Holdings
counterparts of the Assignment.
                    (iii) Each of Buyer and Shepard Newco shall execute and
deliver to Seller counterparts of an undertaking confirming and ratifying the
obligations of Buyer and Shepard Newco subject to any limitations provided
herein with respect to (a) the assumption by Shepard Newco of the Assumed
Obligations and (b) the joint and several liability of Buyer and Shepard Newco
with respect to the indemnities and

15



--------------------------------------------------------------------------------



 



waivers set forth in this Agreement, including Article IX and Article XI, in
favor of Seller, Trustee and the other members of the Seller Indemnified Group.
                    (iv) Buyer shall deliver or cause to be delivered a
certificate duly executed by the secretary or any assistant secretary of Buyer,
dated as of the Closing, (i) attaching, and certifying on behalf of Buyer as
complete and correct, copies of the resolutions of Buyer authorizing the
execution, delivery and performance by Buyer of this Agreement and the
transactions contemplated hereby and (ii) certifying on behalf of Buyer the
incumbency of each officer of Buyer executing this Agreement, the Assignment or
any other document delivered in connection with the Closing.
ARTICLE IX
POST-CLOSING RIGHTS AND OBLIGATIONS
     9.01 Files and Records.
     Within thirty (30) days after the Closing Date, Seller shall cause Trustee
and the Consultants to deliver the Records to Shepard Newco at Buyer’s place of
business in Huntington, West Virginia. At all times for a period of five
(5) years after Closing, Seller shall have access during normal business hours
to all original Records (for copying or review, at Seller’s expense) including,
without limitation, title records (including title opinions, abstracts of title
and title curative documents), contracts, accounting records, correspondence,
production records and all related records and data, and Buyer and Shepard Newco
shall cooperate with any reasonable request of Seller with respect to any
Records retained by Buyer or Shepard Newco after such five-year period.
     9.02 Post-Closing Payments.
     All amounts accrued or applicable to time periods on or prior to the
Closing Date payable by any lessee under a Lease and any third-party under a
Contract pursuant to the respective terms thereof shall be the property of
Seller and any such amounts accrued or applicable to time periods after the
Closing Date shall be the property of Shepard Newco. Buyer shall instruct any
lessee under a Lease and any third-party under a Contract to send directly to
Seller payments that are attributable to sale of Minerals prior to the Closing
Date. If either party hereto at any time receives any funds from any third party
that are properly payable to the other party hereto, the party receiving such
funds shall immediately remit such funds to the party entitled to such funds;
for example, if the Closing Date occurred on December 1, 2006, and a royalty
payment attributable to sale of Minerals in the month of November 2006 were paid
to Shepard Newco on December 20, 2006, Shepard Newco would immediately pay over
all of such amount to Seller. If the Closing Date is a date other than the first
day of a calendar month, then, with respect to royalty payments and other
payments from Current Lessees received during such month, Seller shall rely on
monthly or other statements from the Current Lessees and such other payors as to
the Minerals produced and amounts received from the sale of such Minerals. Such
amounts received by Seller or Shepard Newco shall be allocated ratably over each
day of such month by dividing the amounts received for the entire month by the
number of days of

16



--------------------------------------------------------------------------------



 



such month. Revenue attributable to the days of the month that occur prior to
the Closing Date shall be retained by or paid to Seller; revenue attributable to
the days of the month that occur on or after the Closing Date shall be retained
by or paid to Buyer or Shepard Newco.
     9.03 Effect of Closing.
          (a) At the Closing and as of the Closing Date, ownership of the
Membership Interest shall pass to Buyer.
          (b) All proceeds, revenues, monies, and other items of value included
in or attributable to (i) the Assets prior to the Closing Date and (ii) the
Excluded Assets shall belong to Seller, and all other proceeds, revenues,
monies, and other items of value included in or attributable to the Assets on or
after the Closing Date shall belong to Shepard Newco, all as allocated in
accordance with Section 9.02 hereof.
     9.04 Reservation of Claims Against Third Parties.
     Seller shall be entitled to all amounts included or described within the
Excluded Assets.
     9.05 Sales and Use Taxes and Fees; Recording Fees.
          (a) Seller shall pay for, transfer, sales and use Taxes and associated
interest, penalties and all other costs occasioned by the sale of the Membership
Interest, if applicable, and Seller shall pay all transfer, sales and use Taxes,
and documentary, filing and recording fees required in connection with the
filing and recording of the conveyances of the Assets from Trustee to Shepard
Newco.
          (b) Buyer shall pay and bear all of the costs of filing and recording
any and all documents affecting the Membership Interest and any title curative
document filed of record in connection with the Closing. Buyer shall furnish to
Seller a true, correct and complete copy of each document recorded by Buyer
under the Agreement.
     9.06 Further Assurances.
     After the Closing, Seller and Buyer shall execute and deliver, or cause to
be executed and delivered, such instruments and take such other action as may be
necessary or advisable to carry out their obligations under this Agreement and
under any document, certificate or other instrument delivered pursuant hereto.
     9.07 Nonsurvival.
          (a) The representations and warranties contained in Sections 3.01 and
3.02, shall survive the Closing for a period of twelve (12) months from and
after the Closing Date. No other representations and warranties contained in
this Agreement shall survive Closing.

17



--------------------------------------------------------------------------------



 



          (b) The covenants and agreements contained in Sections 4.02(a), 11.06,
11.11 and 11.12, as well as all of this Article IX shall survive the Closing for
an indefinite period. All other covenants and agreements contained in this
Agreement shall not survive the Closing.
     9.08 Shepard Newco’s Assumption of Liabilities and Related Indemnity.
          (a) Upon the organization of Shepard Newco, Shepard Holdings shall own
the Membership Interest and, upon the conveyance to Shepard Newco of title to
the Assets, Shepard Newco will be or may be liable for various obligations or
contingent obligations based upon such ownership interest. Buyer is purchasing
all of the Membership Interest. Buyer and Seller have agreed that, upon the
occurrence of the Closing and Buyer’s acquisition of the Membership Interest,
Shepard Newco shall be liable for all of the Assumed Obligations (as defined in
Article XII); provided, however, that the allocation of any Losses attributable
to the Assumed Obligations that relate to Pre-Closing Liabilities will be
governed by Section 9.14.
          (b) At or before the Closing, Seller shall cause Shepard Newco, in a
manner binding upon its successors and assigns as well as itself, to assume and
agree to pay all Assumed Obligations by executing and accepting the conveyances
in the forms of Exhibit E and Exhibit F hereto, and Buyer hereby agrees that it
shall, and shall cause Shepard Newco to, indemnify, defend and hold harmless the
Seller Indemnified Group from and against all Losses arising from or related to
the Assumed Obligations, as more particularly provided in Section 9.12;
provided, however, that the allocation of any Losses attributable to the Assumed
Obligations that relate to Pre-Closing Liabilities will be governed by
Section 9.14.
     9.09 Certain Unassumed Liabilities.
     After the Closing, as between Buyer and Shepard Newco, on the one hand, and
Seller and Trustee, on the other hand, Seller and Trustee shall be responsible
for all costs, expenses and Losses relating to the Excluded Assets, the 2001
Flood Litigation (as defined in Article XII) and the Browning Lumber Liabilities
(as defined in Article XII) (collectively, the “Unassumed Liabilities”), and
correspondingly Seller and Trustee shall retain the Browning Lumber Claims (as
defined in Article XII) and the 2001 Flood Claims (as defined in Article XII).
     9.10 Confidentiality.
          (a) Buyer and Seller have entered into a Confidentiality Agreement
dated August 24, 2006, which shall remain in full force and effect in accordance
with the terms thereof and is incorporated herein by reference. Notwithstanding
the provisions of such confidentiality agreement, (i) Buyer may disclose any
information necessary for Buyer to (x) make adequate public disclosure as
required under Laws after the Execution Date and (y) deal with debt rating
agencies and its debt holders prior to the Closing; and Buyer and Seller shall
keep confidential all aspects of the sale process of the Assets including the
negotiation of this Agreement.

18



--------------------------------------------------------------------------------



 



          (b) Subject to the terms of Article XI, and except in connection with
the management of the Unassumed Liabilities, the 2001 Flood Claims and the
Browning Lumber Claims, Seller shall keep confidential all aspects and terms of
the transactions contemplated by this Agreement and, without the prior written
consent of Buyer, shall not disclose such information to anyone other than its
lending institutions, attorneys, directors, managers, partners, officers,
employees, agents, contractors, advisors, Affiliates and representatives, except
(1) as otherwise required by applicable Law, administrative process or any
standards or rules of any stock exchange to which it or any of its Affiliates is
subject, (2) for information which is available to the public or becomes
available to the public other than as a result of a breach of this Section 9.10,
and (3) to Persons that, prior to such disclosure, have agreed in writing to be
bound by the terms of this Agreement, including with respect to subsequent
release or transfer of confidential information. This Section 9.10 shall
terminate upon the Closing, or if the Closing does not occur and this Agreement
is terminated, then this Section 9.10 shall terminate on the first year’s
anniversary of the Execution Date.
     9.11 Tax Matters.
          (a) Following the Closing, Buyer shall pay or cause to be paid prior
to delinquency all ad valorem Taxes in respect of all of the Assets due for the
current tax year and each subsequent tax year until all of the applicable
Governmental Authorities have changed their respective records to show Shepard
Newco as the owner of the Assets.
          (b) Buyer acknowledges that neither Seller nor Trustee is responsible
in any way for the payment of severance or production Taxes payable in respect
of the payments by Current Lessees for the sale of Minerals from the Assets,
such matters being the responsibility of the respective Current Lessees as
provided by applicable Laws or as set out in the Leases.
     9.12 Indemnification.
          (a) Buyer shall, and shall cause Shepard Newco to, indemnify, defend
and hold harmless Seller, Trustee and the other members of the Seller
Indemnified Group, from and against any and all Losses asserted against,
resulting from, imposed upon or incurred by Seller, Trustee or other member of
the Seller Indemnified Group as a result of, or arising out of, or related to
(i) the breach of any of the representations, warranties, covenants or
agreements of Buyer contained in this Agreement (including Buyer’s
representation and warranty under Section 3.02(f) with respect to broker’s fees,
finder’s fees, agent’s commissions, or other similar forms of compensation in
connection with this Agreement), and (ii) the Assumed Obligations.
          (b) Seller shall indemnify, defend and hold harmless Buyer, Shepard
Newco and their respective attorneys, directors, trustees, managers, officers,
employees, agents, contractors and representatives (“Buyer Indemnified Group”),
from and against all Losses asserted against, resulting from, imposed upon or
incurred by Buyer, Shepard Newco or other member of the Buyer Indemnified Group,
as a result of,

19



--------------------------------------------------------------------------------



 




or arising out of, or related to (i) the breach of any of the representations,
warranties, covenants or agreements of Seller contained in this Agreement
(including Seller’s representation and warranty under Section 3.01(h) with
respect to broker’s fees, finder’s fees, agent’s commissions, or other similar
forms of compensation in connection with this Agreement), and (ii) the Unassumed
Liabilities.
          (c) Notwithstanding anything to the contrary in this Agreement (but
excluding specifically the liabilities described in Section 9.07(b) as surviving
the Closing indefinitely and the Assumed Obligations and the Unassumed
Liabilities, each of which survives Closing indefinitely), the liability of
Seller and Buyer under this Agreement and any documents delivered in connection
herewith or contemplated hereby shall be limited as follows: In no event shall
any amounts be recovered from either Party by the other Party for a breach of
any representation or warranty under this Agreement unless a written notice of
claim specifying in reasonable detail the specific nature of the Losses and the
estimated amount of such Losses (“Claim Notice”) is delivered to the other Party
prior to the close of business on the first year’s anniversary of the Closing
Date at 5:00 p.m., New York City time; provided, however, that any such
representation or warranty that is the subject of a Claim Notice delivered in
good faith in compliance with the requirements of this Agreement shall survive
with respect only to the specific matter described in such Claim Notice until
the earlier to occur of (A) the date on which a final nonappealable resolution
of the matter described in such Claim Notice has been reached or (B) the date on
which the matter described in such Claim Notice has otherwise reached final
resolution.
          (d) The obligations of Buyer and Shepard Newco, set forth in
Sections 9.08(b), 9.12(a) and 11.11(b), to indemnify, defend and hold harmless
Seller, Trustee and the other members of the Seller Indemnified Group or any of
them, shall be joint and several obligations of Buyer and Shepard Newco. Each of
Buyer and Shepard Newco shall be liable for such obligations as a principal and
not as a surety, guarantor or other accommodation party. Except for any matter
with respect to which Buyer is seeking indemnification under Section 9.12(b)
hereof and as otherwise provided in Section 9.14(b) hereof, to the maximum
extent permitted by Law, Buyer hereby waives, and shall at Closing cause Shepard
Newco to waive, any claim, right or remedy which it now has or hereafter
acquires against the other that arises hereunder including, without limitation,
any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, or participation in any claim, right or remedy of
the Seller Indemnified Group or any of them against either of Buyer or Shepard
Newco, whether or not such claim, right or remedy arises in equity, under
contract, by statute or under common law. In addition, Buyer hereby waives, and
shall at Closing cause Shepard Newco to waive, any right to proceed against the
other, now or hereafter, for contribution, indemnity, reimbursement, and any
other suretyship rights and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which either Buyer or Shepard Newco may now have or hereafter have as
against the other with respect to such obligations until the obligation that is
the subject of any claim by any of the Seller Indemnified Group is fully paid
and finally discharged. Buyer also hereby waives, and shall at Closing cause
Shepard Newco to waive, any rights of recourse to or with respect to any asset
of the

20



--------------------------------------------------------------------------------



 




other until the obligation that is the subject of any claim by any of the Seller
Indemnified Group is fully paid and finally discharged. As more particularly set
forth in Section 11.09, all such obligations of Buyer and Shepard Newco shall be
binding upon, and shall inure to the benefit of, the respective successors and
assigns of such Persons.
     9.13 Indemnification Procedures.
     Neither Seller nor Buyer shall be entitled to duplicate indemnification for
the same Loss under this Agreement, even if it is entitled to indemnification
under more than one Section of this Agreement. The amount of an Indemnified
Party’s (as defined in Article XII) indemnity claim for any Loss or claim shall
be reduced for all purposes by the amount of insurance proceeds actually paid to
or for the benefit of the Indemnified Party with respect to the Loss or claim
(net of any collection costs); provided that such limitations shall not require
the Party seeking indemnity to postpone or defer its claim against the other
Party until resolution of any such insurance claim.
          (a) To make claim for indemnification under this Agreement, an
Indemnified Party shall notify the Indemnifying Party (as defined in
Article XII) of its claim, including the specific details of and specific basis
under this Agreement for its claim (the “Indemnification Claim Notice”). In the
event that the claim for indemnification is based upon a claim by a third Person
against the Indemnified Party (a “Third Person Claim”), the Indemnified Party
shall submit its Indemnification Claim Notice promptly after the Indemnified
Party has actual knowledge of the Third Person Claim and shall enclose a copy of
all papers (if any) served with respect to the Third Person Claim; provided that
the failure of any Indemnified Party to give notice of a Third Person Claim as
required by this Section shall not relieve the Indemnifying Party of its
obligations under this Agreement except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to defend
effectively against the Third Person Claim or otherwise materially prejudices
the Indemnifying Party’s ability to defend against the Third Person Claim.
          (b) In the case of a claim for indemnification based upon a Third
Person Claim, the Indemnifying Party shall notify the Indemnified Party within
thirty (30) days after its receipt of the Indemnification Claim Notice whether
the Indemnifying Party admits or denies its obligation to indemnify the
Indemnified Party against the Third Person Claim under this Agreement. If the
Indemnifying Party does not notify the Indemnified Party within such thirty
(30) day period regarding whether the Indemnifying Party admits or denies its
obligation, the Losses or claims for which the Indemnified Party is seeking
indemnity shall be conclusively deemed an obligation of the Indemnifying Party
hereunder. The Indemnified Party is authorized, prior to and during such (30)
thirty day period, to file any motion, answer, or other pleading that it shall
deem necessary or appropriate to protect its interests or those of the
Indemnifying Party provide that it is not prejudicial to the Indemnifying Party.
          (c) If the Indemnifying Party admits its obligation, it shall have the
right and obligation to defend diligently, at its sole cost and expense, the
Third Person Claim. The Indemnifying Party shall have full control of such
defense and proceedings,

21



--------------------------------------------------------------------------------



 




including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate with any actions reasonably
necessary to contest any Third Person Claim that the Indemnifying Party elects
to contest (provided, however, that the Indemnified Party shall not be required
to bring any counterclaim or cross-complaint against any Person). The
Indemnified Party may at its sole cost and expense participate in, but not
control, any defense or settlement of any Third Person Claim controlled by the
Indemnifying Party. An Indemnifying Party shall not, without the written consent
of the Indemnified Party, which consent shall not be unreasonably withheld,
settle any Third Person Claim or consent to the entry of any judgment with
respect thereto that (i) does not result in a final resolution of the
Indemnified Party’s liability with respect to the Third Person Claim (including,
in the case of a settlement, an unconditional written release of the Indemnified
Party) or (ii) imposes on the Indemnified Party any material non-financial
obligation, or any financial obligation outside the scope of the Indemnifying
Party’s indemnification obligations under this Agreement.
          (d) If the Indemnifying Party does not admit its obligation or admits
its obligation but fails to diligently defend or settle the Third Person Claim,
then the Indemnified Party shall have the right to defend against the Third
Person Claim at the sole cost and expense of the Indemnifying Party, with
counsel of the Indemnified Party’s choosing, subject to the right of the
Indemnifying Party to admit its obligation and assume the defense of the Third
Person Claim at any time prior to settlement or final determination thereof. If
the Indemnifying Party has not yet admitted its obligation for indemnification
with respect to a Third Person Claim, the Indemnified Party shall send written
notice to the Indemnifying Party of any proposed settlement and the Indemnifying
Party shall have the option for ten (10) days following receipt of such notice
to (i) admit in writing its obligation for indemnification with respect to such
Third Person Claim and (ii) if its obligation is so admitted, assume the defense
of the Third Person Claim, including the power to reject the proposed
settlement. If the Indemnified Party settles any Third Person Claim over the
objection of the Indemnifying Party after the Indemnifying Party has timely
admitted its obligation in writing and assumed the defense of the Third Person
Claim, the Indemnified Party shall be deemed to have waived any right to
indemnity therefor.
          (e) In the case of a claim for indemnification not based upon a Third
Person Claim, the Indemnifying Party shall have thirty (30) days from its
receipt of the Indemnification Claim Notice to: (i) admit its obligation for the
applicable claims or Losses or (ii) dispute the claim for such claims or Losses.
If the Indemnifying Party does not notify the Indemnified Party within such
thirty (30) day period that it disputes the claim for such claims or Losses, the
amount of such claims or Losses shall conclusively be deemed an obligation of
the Indemnifying Party hereunder.
          (f) Any claim for indemnity under this Agreement by any member of the
Buyer Indemnified Group must be brought and administered by Buyer or its
Successors and any claim for indemnity under this Agreement by any member of the
Seller Indemnified Group must be brought and administered by Seller or its
successors. No Indemnified Party other than Buyer and Seller shall have any
rights against either

22



--------------------------------------------------------------------------------



 




Seller or Buyer under the terms of this Agreement except as may be exercised on
its behalf by Buyer or Seller pursuant to this Section.
     9.14 Limitation of Liability; Special Provisions as to Pre-Closing
Liabilities; Insurance.
          (a) None of Buyer, Seller, Trustee or Shepard Newco shall be liable to
Buyer, Seller, Trustee or Shepard Newco, or any Affiliate of any of them, under
any circumstances for consequential, exemplary, punitive, or indirect damages or
Losses of any kind or nature of such party, under any theory of tort, contract,
or equity or indemnity, and each party expressly releases the other therefrom.
Without limiting the respective liabilities of Buyer, Seller, Trustee or Shepard
Newco pursuant to this Agreement, none of the employees, officers, trustees,
board members or constituent parties of any of Buyer, Seller, Trustee or Shepard
Newco shall be liable for any of the obligations of its related entity under
this Agreement, or for any Losses of any kind suffered by any Person related to
the Assets, Assumed Obligations, Unassumed Liabilities or the transactions
contemplated by this Agreement.
          (b) As to any third party claims relating to Pre-Closing Liabilities
(as defined in Article XII) (“Pre-Closing Claims”) and subject to the
limitations stated herein, Seller, on the one hand, and Buyer and Shepard Newco,
on the other, agree to allocate and pay any and all Losses resulting from or
incurred in the defense of such Pre-Closing Claims as follows: (i) Buyer or
Shepard Newco shall make a good faith effort to recover the Losses from one or
more of the Current Lessees or any former lessees under Leases or parties to
Contracts that may be deemed responsible for such Losses; (ii) with respect to
Pre-Closing Claims that Buyer or Shepard Newco receive notice of prior to the
fifth (5th) year’s anniversary of the Closing Date, the first Twenty Million
Dollars ($20,000,000.00) of such Losses, to the extent such Losses are not paid
pursuant to Section 9.14(b)(i) above and are covered by the Pre-Closing
Liabilities Insurance Policy (as defined in Article XII), will be paid from the
Pre-Closing Liabilities Insurance Policy and Buyer will pay any applicable
deductible under the Pre-Closing Liabilities Insurance Policy; (iii) with
respect to Pre-Closing Claims that Buyer or Shepard Newco receive notice of, and
give such notice to Seller, prior to the twelfth year’s anniversary of the
Closing Date, to the extent such Losses are not paid pursuant to
Sections 9.14(b)(i) or (ii) above, Seller and Buyer or Shepard Newco will pay up
to Ten Million Dollars ($10,000,000.00) of such Losses on an equal basis (half
by Seller, on the one hand, and half by Buyer and Shepard Newco, on the other
hand), provided, however, that Buyer and Shepard Newco shall consult Seller
prior to agreeing with any Person to make a payment pursuant to this
Section 9.14(b)(iii); and (iv) Buyer and Shepard Newco shall pay any Losses
relating to Pre-Closing Claims that are not paid pursuant to
Sections 9.14(b)(i), (ii) or (iii) above.
          (c) Buyer agrees to purchase an insurance policy substantially in the
form of Exhibit J hereto (the “Pre-Closing Liabilities Insurance Policy”). Buyer
agrees to keep the Pre-Closing Insurance Policy in place and current until the
fifth (5th) year’s anniversary of the Closing Date. Buyer agrees that Buyer
shall pay any premiums, deductibles and other fees or expenses associated the
Pre-Closing Liabilities Insurance

23



--------------------------------------------------------------------------------



 




Policy. Buyer or Shepard Newco shall deliver to Seller written notice of any
Pre-Closing Claim specifying in reasonable detail the specific nature of the
Losses and the estimated amount of such Losses within thirty (30) days of
receiving written notice of such Pre-Closing Claim. Seller’s responsibility for
Losses resulting from third party claims relating to Pre-Closing Liabilities
shall terminate upon a failure of Buyer or Shepard Newco to notify Seller of a
Pre-Closing Claim pursuant to this Section 9.14(c). Buyer or Shepard Newco may
from time to time amend a notice delivered pursuant to this Section 9.14(c) to
reflect a change in the estimated amount of the Losses described in such notice.
If the Buyer or Shepard Newco wishes to transfer all or any part of or any
interest in the Assets to a third party (a “Successor Owner”), (x) and the
transfer is of all or substantially all of the Assets, then Buyer or Shepard
Newco shall require, as a condition of any such transfer, that the Successor
Owner assume and agree to be bound by the allocation of responsibility for
Pre-Closing Claims set forth in Section 9.14(b), including the obligation to
ensure that a further successor to the Successor Owner assume and agree to be
bound by such obligations, such that any Successor Owner or further successor is
in no better position than Buyer and Shepard Newco; or (y) and the transfer is
of less than substantially all of the Assets, then Buyer or Shepard Newco shall
either require the Successor Owner to agree to the conditions specified in
subpart (x) or indemnify any member of the Seller Indemnified Group against any
Losses that such member suffers from the failure to require such conditions of
the Successor Owner; provided that no transfer of any kind shall relieve the
Buyer or Shepard Newco of their obligations under this Agreement.
ARTICLE X
TERMINATION OF AGREEMENT
10.01 Termination.
     This Agreement and the transactions contemplated hereby may be terminated
at or before the Closing in the following instances:
          (a) By Seller, if the conditions set forth in Section 7.01 and 8.02(b)
are not satisfied in all material respects or waived as of the Closing.
          (b) By Buyer, if the conditions set forth in Section 7.02 and 8.02(a)
are not satisfied in all material respects or waived as of the Closing.
     10.02 Liabilities Upon Termination.
          (a) In the event this Agreement is terminated by Buyer under
Section 10.01(b) because of Seller’s material breach of this Agreement, and
Buyer is not in material breach hereof, the Deposit shall be promptly returned
to Buyer and Buyer may, at its option, (i) be entitled to recover actual damages
suffered or incurred solely as a result of Seller’s material breach or (ii) if
Seller’s material breach would be cured by specific performance, then Buyer may
seek specific performance of Seller’s obligations under this Agreement.

24



--------------------------------------------------------------------------------



 



          (b) In the event this Agreement is terminated by Seller under
Section 10.01(a) because of Buyer’s material breach of this Agreement, and
Seller is not in material breach hereof, then Seller may at its option (i) in
consideration of holding the Assets or the Membership Interest off the market
and refraining from dealing with others concerning the Assets or the Membership
Interest and as liquidated damages in lieu of all other damages, retain the
Deposit; the Parties hereby acknowledge that the extent of damages to Seller
occasioned by such breach or default or failure to proceed by Buyer would be
impossible or extremely impractical to ascertain and the amount of the Deposit
is a fair and reasonable estimate of such damages under the circumstances; or
(ii) return the Deposit to Buyer and seek specific performance of Buyer’s
obligations under this Agreement.
ARTICLE XI
MISCELLANEOUS
     11.01 Notices.
     All notices and communications required or permitted under this Agreement
shall be sufficiently given, effective upon receipt, if personally delivered in
writing or if mailed, by registered or certified mail, postage prepaid, or if
communicated by facsimile machine, if directed to and actually received by the
Parties addressed as follows:

     
Seller:
  With a copy to:
 
   
The Andrew W. Mellon Foundation
  The Andrew W. Mellon Foundation
140 East 62nd Street
  140 East 62nd Street
New York, New York 10021
  New York, New York 10021
Attn: John Hull
  Attn: General Counsel & Secretary
 
   
Facsimile: 212-759-8015
  Facsimile: 212-813-9108
 
   
 
  and
 
   
 
  Mayer, Brown, Rowe & Maw LLP
 
  71 S. Wacker Drive
 
  Chicago, Illinois 60606
 
  Attention: John J. Gearen
 
   
 
  Facsimile: 312-706-8707
 
   
 
  and
 
   
 
  Mayer, Brown, Rowe & Maw LLP
 
  700 Louisiana Street, Suite 3400,
 
  Houston, Texas 77002

25



--------------------------------------------------------------------------------



 



     
 
  Attention: Kevin L. Shaw
 
   
 
  Facsimile: 713-238-4665
 
   
Buyer:
  With a copy to:
 
   
NRP (Operating) LLC
  NRP (Operating) LLC
C/O Natural Resource Partners
  C/O Natural Resource Partners
Suite 300, 1035 Third Avenue
  Suite 3600
Huntington, West Virginia 25727
  601 Jefferson Street
Attn: Nick Carter
  Houston, Texas 77002
 
  Attn: Wyatt Hogan
 
   
Facsimile: 304-522-5401
   
 
  Facsimile: 713-751-7517

Any Party may, by written notice so delivered to the other, change the address
or individual to which delivery shall thereafter be made.
     11.02 Amendments.
     Except as otherwise provided herein, this Agreement may be amended or
modified at any time and in all respects, or any obligation may be waived, only
by an instrument in writing designated as an amendment or modification and
executed by Buyer and Seller in the case of amendment or modification, or, in
the case of a waiver, by a written instrument designated as a waiver and
executed by the Party to whom the obligation was owed.
     11.03 Assignment.
     Prior to Closing, neither Buyer nor Seller may assign all or any portion of
its rights or delegate all or any portion of its duties hereunder without the
prior written consent of the other Party and any such attempted assignment shall
be void and of no force or effect in connection with this Agreement; provided,
however, that this Section 11.03 shall not prevent Seller from performing its
obligations prior to the Closing through the actions of Trustee, Shepard
Holdings or Shepard Newco, as applicable, or after the Closing, through the
actions of Trustee or Shepard Holdings.
     11.04 Table of Contents/Headings.
     The headings of the Articles and Sections of this Agreement are for
guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.
     11.05 References.
     References made in this Agreement, including use of a pronoun, shall be
deemed to include, where applicable, masculine, feminine, singular or plural,

26



--------------------------------------------------------------------------------



 



individuals, partnerships, limited liability companies, or corporations. As used
in this Agreement, “Person” shall mean any natural person, corporation,
partnership, limited liability company, trust, trustee, estate, Governmental
Authority or other legal entity. As used in this Agreement, “including” shall
mean “including, without limitation,” wherever applicable.
     11.06 GOVERNING LAW; VENUE; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.
          (a) THIS AGREEMENT, OTHER DOCUMENTS DELIVERED PURSUANT HERETO AND THE
LEGAL RELATIONS BETWEEN THE PARTIES AND DISPUTES ARISING OUT OF THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCLUDING ANY CONFLICT OF LAW PROVISIONS THEREOF. THE VALIDITY, EFFECT AND
CONSTRUCTION OF MATTERS AFFECTING THE TITLE TO, OR OWNERSHIP OF, THE ASSETS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
WEST VIRGINIA.
          (b) ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY DOCUMENT REQUIRED TO BE EXECUTED AT THE
CLOSING, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY SHALL BE BROUGHT AND MAINTAINED IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY AND THE COUNTY OF NEW YORK
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
PROVIDED, HOWEVER, THAT (i) ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY
MAY BE BROUGHT IN THE COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE
FOUND AND (ii) ANY SUIT RELATED TO THE VALIDITY, EFFECT AND CONSTRUCTION OF
MATTERS AFFECTING THE TITLE TO, OR OWNERSHIP OF, THE ASSETS MAY BE IN THE COURTS
OF ANY JURISDICTION WHERE SUCH PROPERTY IS LOCATED.
          (c) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE CITY AND THE COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION; PROVIDED, HOWEVER, THAT
(i) ANY SUIT SEEKING ENFORCEMENT AGAINST ANY PROPERTY MAY BE BROUGHT IN THE
COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY MAY BE FOUND AND (ii) ANY SUIT
RELATED TO THE VALIDITY, EFFECT AND CONSTRUCTION OF MATTERS AFFECTING THE TITLE
TO, OR OWNERSHIP OF, THE ASSETS MAY BE IN THE COURTS OF ANY JURISDICTION WHERE
SUCH PROPERTY IS LOCATED. BUYER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT

27



--------------------------------------------------------------------------------



 



THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT BUYER
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR
ITS PROPERTY, BUYER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS REQUIRED TO BE EXECUTED
AT THE CLOSING.
          (d) EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY DOCUMENT REQUIRED TO BE EXECUTED AT THE CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. BUYER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER DOCUMENT REQUIRED TO BE EXECUTED AT THE CLOSING TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR SELLER ENTERING INTO
THIS AGREEMENT AND TRUSTEE ENTERING INTO THE JOINDER, AND EACH SUCH OTHER
DOCUMENT REQUIRED TO BE EXECUTED AT THE CLOSING.
     11.07 Announcements.
     Seller and Buyer shall consult with each other with regard to all press
releases and other announcements issued at or prior to the Closing concerning
this Agreement or the transactions contemplated hereby. Except as may be
required by applicable Laws or the applicable rules or regulations of any
Governmental Authority or stock exchange, neither Buyer nor Seller shall issue
any such press release or other publicity without the prior written consent of
the other Party.
     11.08 Entire Agreement.
     This Agreement constitutes the entire understanding between the Parties
with respect to the subject matter hereof, superseding all negotiations, prior
discussions, correspondence, offering materials, maps and prior agreements and
understandings relating to such subject matter, whether oral or written.

28



--------------------------------------------------------------------------------



 



     11.09 Parties in Interest.
     This Agreement shall be binding upon, and shall inure to the benefit of the
Parties hereto and, except as otherwise prohibited, their respective successors
and permitted assigns; and nothing contained in this Agreement, express or
implied, is intended to confer upon any other Person or entity any benefits,
rights or remedies (except as to Buyer Indemnified Group and Seller Indemnified
Group, in each case as expressly provided in this Agreement).
     11.10 Waiver.
          (a) The failure of a Party to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach thereof, shall not constitute a waiver of any provision of this Agreement
or limit the Party’s right thereafter to enforce any provision or exercise any
right.
          (b) Each Party acknowledges that it has read and understands the terms
of this Agreement, and the other agreements and instruments executed and
delivered at the Closing and has had the opportunity to consult with legal, tax,
accounting, engineering, and scientific counsel and advisers of its choice
concerning the meaning and effect thereof. No Party has relied upon any other
Party or its counsel or advisers with respect to the meaning or effect of any
such agreement or instrument.
     11.11 Disclaimer of Warranties; Limitations on Recourse.
          (a) Except as specifically provided in this Agreement and the Joinder,
Buyer acknowledges on behalf of Shepard Newco and itself that neither Seller nor
Trustee nor any third party has made any representation or warranty, express or
implied, with respect to the accuracy, completeness or materiality of any
information, data or materials of any kind, written or verbal, now, heretofore
or hereafter furnished to Buyer, including materials in the Data Room, the New
Phase I, and the Supplemental Title Materials, and Buyer on behalf of Shepard
Newco and itself waives any claim to the contrary. Buyer acknowledges that any
reliance by Buyer on any such information, data or materials shall be at Buyer’s
sole risk. Buyer acknowledges that Buyer is an experienced and knowledgeable
investor in assets like the Assets and is making this purchase based on its own
independent investigation and judgment.
          (b) Except as specifically provided in this Agreement, the Joinder,
Exhibit E and Exhibit F, Buyer acknowledges on behalf of Shepard Newco and
itself that it is accepting all of the Assets “as is, where is” without any
warranties whatsoever as to any portion of the Assets with respect their
merchantability, their absence of defects, hidden or otherwise, or their fitness
for Buyer’s purpose or for any other purpose, including their ordinary use, and
Buyer on behalf of Shepard Newco and itself waives any claim to the contrary and
agrees to, and shall cause Shepard Newco to, release, indemnify, defend and hold
Seller harmless from any and all damages, claims, losses, liabilities,
penalties, fines, liens, judgments, costs and expenses whatsoever (including
attorneys’ fees and costs), whether direct or indirect, known or unknown,
foreseen or

29



--------------------------------------------------------------------------------



 



unforeseen, that may arise on account of or in any way be connected with the
physical condition of the Assets or any Law applicable thereto, whether or not
arising during the period of, or in connection with, Trustee’s ownership of all
or any part of the Assets; provided, however, that the allocation of any Losses
attributable to the Assumed Obligations that relate to Pre-Closing Liabilities
will be governed by Section 9.14.
          (c) THE PARTIES’ ATTENTION IS DIRECTED TO CERTAIN PROVISIONS OF THIS
AGREEMENT WHICH REQUIRE THE PARTIES TO INDEMNIFY, DEFEND AND HOLD SELLER
INDEMNIFIED GROUP OR BUYER INDEMNIFIED GROUP (AS THE CASE MAY BE) HARMLESS. SUCH
PROVISIONS SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS, EXPENSES, AND
DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE, PASSIVE,
CONCURRENT, SIMPLE, OR SOLE NEGLIGENCE OR STRICT LIABILITY OF ANY INDEMNIFIED
PARTY OR ANY OTHER THEORY OF LIABILITY, WHETHER IN LAW (COMMON OR STATUTORY) OR
EQUITY. THE PARTIES HEREBY ACKNOWLEDGE THAT THIS STATEMENT IS CONSPICUOUS.
          (d) Excluding for this purpose the Unassumed Liabilities, the 2001
Flood Claims and the Browning Lumber Claims, no claim shall be brought by Buyer
or Shepard Newco against Seller or Trustee for breach or default by Seller or
Trustee under this Agreement unless the amount of damages allowed under this
Agreement and claimed by Buyer or Shepard Newco to have been caused by such
breach exceeds the Threshold Amount.
          (e) No amount shall be recovered from Seller or Trustee for the breach
of any of Seller’s or Trustee’s representations, warranties or covenants, to the
extent that Buyer had actual knowledge of such breach at or prior to the
Closing.
          (f) Seller’s covenants and agreements to use reasonable efforts to
assist Buyer in certain post-Closing matters shall never obligate Seller to
assume or acknowledge any liability or responsibility of any kind including the
payment of money, but shall instead be at Buyer’s cost.
          (g) Buyer and Seller each acknowledge that they shall have no right to
postpone or cancel the Closing on account of any changes in market conditions;
commodity prices; including the market prices for Minerals or Timber; labor
unrest and strikes; acts of war or civil unrest; restrictions or prohibitions on
imports or exports; or shortages of materials and labor that postpone or cancel
the development of the Assets or restrict or curtail the operations of Current
Lessees; or any other factor that might affect the value or use of the Assets.
          (h) If the Buyer or Shepard Newco wishes to transfer all or any part
of or any interest in the Assets to a Successor Owner, (x) and the transfer is
of all or substantially all of the Assets, then Buyer or Shepard Newco shall
require, as a condition of any such transfer, that the Successor Owner assume
and agree to be bound by the allocation of responsibility for the limitations of
liability set forth in Section 11.11, including the obligation to ensure that a
further successor to the Successor

30



--------------------------------------------------------------------------------



 



Owner assume and agree to be bound by such obligations, such that any Successor
Owner or further successor is in no better position than Buyer and Shepard
Newco; or (y) and the transfer is of less than substantially all of the Assets,
then Buyer or Shepard Newco shall either require the Successor Owner to agree to
the conditions specified in subpart (x) or indemnify any member of the Seller
Indemnified Group against any Losses that such member suffers from the failure
to require such conditions of the Successor Owner; provided that no transfer of
any kind shall relieve the Buyer or Shepard Newco of their obligations under
this Agreement.
     11.12 Arbitration.
     Disputes arising under Article VI, if any, and only such disputes, shall be
exclusively and finally settled by arbitration in accordance with this
Section 11.12. Either Party may submit such a dispute, controversy or claim to
arbitration by notice to the other Party.
          (a) The arbitration proceedings shall be conducted in New York, New
York, unless the dispute concerns the validity, effect and construction of
conveyances affecting the title to the Real Property Interests, in which case
the proceedings shall be conducted in Charleston, West Virginia.
          (b) The arbitration shall be heard and determined by an arbitrator
selected by the Parties who has experience with the subject matter of the
dispute. If the Parties can not agree on the selection of an arbitrator one
shall be selected by any person sitting as a judge in senior status on the
United States District Court for the Southern District of New York.
          (c) The arbitrator may not award consequential, punitive or similar
damages. The arbitrator shall conduct the arbitration in a period not to exceed
forty-five (45) days and shall render a decision on the first Business Day
following thirty (30) days after the conclusion of the arbitration.
          (d) Each Party shall pay its own expenses in connection with the
arbitration but the compensation and expenses of the arbitrators shall be borne
in such manner as may be specified in the arbitral award.
          (e) Privileges protecting attorney-client communications and attorney
work product from compelled disclosure or use in evidence, as recognized by the
courts of the State of New York or, in disputes that concern the validity,
effect and construction of conveyances affecting the title to the Real Property
Interests, the courts of the State of West Virginia, shall apply to and be
binding in any arbitration proceeding conducted under this Section 11.12.
     11.13 Recitals, Exhibits and Schedules.
     All Recitals, and all Exhibits and Schedules attached to or specifically
referred to in this Agreement are incorporated into and made a part of this
Agreement.

31



--------------------------------------------------------------------------------



 



     11.14 Counterparts.
     This Agreement may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement.
     11.15 Expenses of Sale.
     Except as otherwise specifically provided herein, each Party to this
Agreement shall pay its own expenses (including without limitation, the fees and
expenses of their respective agents, brokers, representatives, counsel and
accountants) with respect to the negotiation, execution and the delivery of this
Agreement and the consummation of the transactions under this Agreement.
     11.16 Severance of Invalid Provisions.
     In case of a conflict between the provisions of this Agreement and the
provisions of any applicable Laws, the provisions of the Laws shall govern over
the provisions of this Agreement. If, for any reason and for so long as, any
clause or provision of this Agreement is held by a court of competent
jurisdiction to be illegal or unenforceable under any present or future Law (or
interpretation thereof), the remainder of this Agreement shall not be affected
by such illegality or invalidity. Any such invalid provision shall be deemed
severed from this Agreement as if this Agreement had been executed with the
invalid provision eliminated.
     11.17 Independent Representation.
     Each Party has had the benefit of independent representation with respect
to the subject matter of this Agreement. No provision of this Agreement shall be
construed more strictly against one Party than the other Party by reason that
one or the other Party proposed, drafted or modified such provision or any other
existing or proposed provision.
ARTICLE XII
DEFINITIONS
     12.01 Definitions.
     “2001 Flood Claims” means any and all Losses, claims, causes of action or
legal rights, whether existing now or accruing in the future and including
without limitation claims in contribution or indemnity and claims under the
common law or at equity, of Seller, Trustee or Shepard Newco against any Person
related to the 2001 Flood Litigation.
     “2001 Flood Litigation” means the litigation originating in those certain
civil actions named Averson v. Bluestone filed July 26, 2002 in the Boone County
Circuit

32



--------------------------------------------------------------------------------



 



Court (Civil Action No. 02-C-135) and Hale v. Black Wolf filed April 29, 2002 in
the McDowell County Circuit Court (Civil Action No. 02-C-90), each of which
named Key Centurion Bancshares, Inc., a predecessor of Trustee, as a defendant
and were consolidated with numerous other cases filed in several West Virginia
counties arising out of a July 8, 2001 flood event. The consolidated flood
litigation is on file in the Circuit Court of Raleigh County, West Virginia
under the file name of In Re Flood Litigation (Civil Action No. 02-C-797) but
has been divided into trial groups based upon the residence of plaintiffs and
the location of defendants’ operations in particular river watersheds in West
Virginia.
     “Adjusted Purchase Price” means the Purchase Price less the aggregate
amount of Downward Adjustments, as provided in Article V, and, the Withheld
Amount, as provided in Article VI.
     “Affiliate”, as to the Party specified, means any Person controlling,
controlled by, or under common control with such Party. The term “control” as
used in the preceding sentence means, with respect to a corporation, the right
to exercise voting rights, directly or indirectly, with respect to fifty percent
(50%) or more of the shares of any class of securities with voting rights of the
corporation, and with respect to any Person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of management policies of such Person.
     “Agreement” shall have the meaning set forth in the Preamble to this
Agreement.
     “Assignment” shall have the meaning set forth in Section 8.02(a)(ii).
     “Assumed Obligations” means (i) all liabilities, obligations and Losses
arising before or after the Closing Date asserted by any Person under or with
respect to the Assets, including the Lands, Leases, Timber, Contracts, personal
property, fixtures and improvements described in Section 1.02(e), and the
Records, excluding Unassumed Liabilities and liabilities arising out of a breach
by Seller of any representation or warranty under this Agreement prior to the
first year’s anniversary of the Closing Date; and (ii) Buyer’s ad valorem Taxes
with respect to the Assets on and after the Closing Date.
     “Browning Lumber Claims” means any and all Losses, claims, causes of action
or legal rights, whether existing now or accruing in the future and including
without limitation claims in contribution or indemnity and claims under
Environmental Laws, the common law or at equity, of Seller, Trustee or Shepard
Newco against any Person related to the Browning Lumber Site.
     “Browning Lumber Liabilities” means any and all Losses, costs, expenses,
liabilities, damages, natural resource damages or response actions relating to
the release or threat of release of hazardous substances on or at the Browning
Lumber Site at or prior to the Closing Date but excluding any of the above
relating to the release or threat of release of hazardous substances on or at
property other than the Browning

33



--------------------------------------------------------------------------------



 



Lumber Site that have migrated to the Browning Lumber Site, whether such
migration occurs before or after the Closing Date.
     “Browning Lumber Site” means the approximately 16.43 acres of real property
near the Town of Bald Knob, Boone County, West Virginia located approximately
1/5-mile north of the confluence of Rock Lick Branch and Pond Fork and
approximately 1/2-mile south of the Town of Greenwood, West Virginia.
     “Business Day” means each calendar day except Saturdays, Sundays and U.S.
Federal holidays.
     “Buyer” shall have the meaning set forth in the Preamble to this Agreement.
     “Buyer Indemnified Group” shall have the meaning set forth in
Section 9.12(b).
     “Casualty Loss” shall have the meaning set forth in Section 5.01.
     “Claim Notice” shall have the meaning set forth in Section 9.12(c).
     “Closing” shall have the meaning set forth in Section 8.01.
     “Closing Date” shall have the meaning set forth in Section 8.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Confidential Landowner Materials” means the following, if and to the
extent Shepard Newco, Seller or Trustee has them in their possession: seismic,
geophysical or other similar information or data or interpretative analysis,
Mineral reserves estimates, mine plans, maps, abstracts, surveys, production
records and other technical data, geological information and other data prepared
by or for any Current Lessee and provided to Seller, Trustee or Shepard Newco
under the terms of the leases and other Contracts, which Seller has determined
cannot be disclosed to Buyer prior to the Closing, but will be owned by Shepard
Newco, as lessor, after Closing.
     “Consultants” means Hill Street and, as to (1) coal-related matters, Jack
Lawson of Marshall Miller & Associates, Inc., and Andrew E. Fox, President of
Fox Management & Consulting, LLC; (2) oil and gas-related matters, Andrew E.
Fox, President of Fox Management & Consulting, LLC; (3) timber related matters,
Daniel M. Parker of Tillinghast & Neely Consulting Foresters; and (4) as to
environmental matters, Peter Lawson of Marshall Miller & Associates, Inc.
     “Contracts” shall have the meaning set forth in Section 1.02(e).
     “Current Lessees” means (i) the lessees, licensees, permittees, tenants,
grantees of easements and other occupants of a portion of the Real Property
Interests pursuant to an instrument listed on Exhibit B or (ii) a Person
currently in possession of a portion of the Real Property Interests.

34



--------------------------------------------------------------------------------



 



     “Data Room” means the electronic data room organized at the request of
Trustee and Seller containing copies of documents pertaining to the Assets and
located at https://datasite.merrillcorp.com as of November 24, 2006.
     “Deposit” shall have the meaning set forth in Section 2.01(b).
     “Downward Adjustment” shall have the meaning set forth in Section 6.01(d).
     “Environmental Law” means, as the same have been amended to the Execution
Date, the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901, et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251, et
seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471, et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701, et
seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001,
et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
West Virginia Water Pollution Control Act, W. Va. Code §§ 22-11-1, et seq.; the
West Virginia Hazardous Waste Management Act, W. Va. Code §§ 22-18-1, et seq.;
the West Virginia Solid Waste Management Act, W. Va. Code §§ 22-15-1, et seq.;
the West Virginia Underground Storage Tank Act, W. Va. Code §§ 22-17-1, et seq.;
the West Virginia Groundwater Protection Act, W. Va. Code §§ 22-12-1, et seq.;
and the West Virginia Air Pollution Control Act, W. Va. Code §§ 22-5-1, et seq.
and all similar Laws as of the Execution Date of any Governmental Authority
having jurisdiction over the Asset in question addressing pollution or
protection of the environment and all regulations implementing the foregoing.
     “Excluded Assets” means following:
          (a) the Excluded Records;
          (b) the 2001 Flood Claims and the Browning Lumber Claims;
          (c) all rights, titles, claims, and interests of Seller or Trustee
(i) under any bond posted and paid for by Seller or Trustee unless Seller or
Trustee was reimbursed for the cost thereof pursuant to this Agreement, in which
case, such right, title, claim, or interest shall be part of the Assets, or
(ii) to any insurance or condemnation proceeds or awards relating to casualty or
condemnation of property prior to the Closing Date;
          (d) claims of Seller or Trustee for refund of or loss carry forwards
or credits with respect to Taxes attributable to the Assets with respect to any
period prior to the Closing Date;
          (e) all amounts due or payable to Seller or Trustee as adjustments or
refunds under the Lease Interests and the Contracts relating to the Assets with
respect to any period prior to the Closing Date;

35



--------------------------------------------------------------------------------



 



          (f) all amounts due or payable to Seller or Trustee as adjustments to
insurance premiums related to the Assets with respect to any period prior to the
Closing Date;
          (g) all proceeds, benefits, income, or revenues accruing with respect
to the Assets, prior to the Closing Date as allocated in accordance with
Section 9.02 hereof, and
          (h) all cash held by Trustee or Seller as of the Closing Date.
     “Excluded Records” means Seller’s or Trustee’s (i) attorney-client
privileged communications or any attorney work product documents (other than
title opinions and other materials pertaining to title defects or deficiencies
in the Data Room or included in the Supplemental Title Materials), (ii) any
legal, Tax or financial files, (iii) competing bids pertaining to the sale of
the Assets or the Membership Interest, and (iv) economic analyses associated
with the purchase, sale or exchange of the Assets or the Membership Interest.
     “Execution Date” shall have the meaning set forth in the Preamble to this
Agreement.
     “Governmental Authorities” means any Federal, state, local, municipal, or
other governments; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; and any court or governmental tribunal.
     “Hill Street” means Hill Street Capital LLC.
     “Holdings Membership Interest” shall have the meaning set forth in the
Recitals to this Agreement.
     “including” shall have the meaning set forth in Section 11.05.
     “Indemnification Claim Notice” shall have the meaning set forth in
Section 9.13(a).
     “Indemnifying Party” means any Person or Party providing an indemnity as
provided in this Agreement.
     “Indemnified Party” means any Person or Party to whom an indemnity is
issued as provided in this Agreement.
     “Joinder” means that section of this Agreement wherein Trustee has made
certain representations, warranties and covenants in order to induce Buyer to
enter into this Agreement.
     “Lands” shall have the meaning set forth in Section 1.02(a).

36



--------------------------------------------------------------------------------



 



     “Laws” means any law, statute, ordinance, decree, requirement, order,
judgment, rule, or regulation of, including, but not limited to, the terms of
any license or permit issued by any Governmental Authority.
     “Lease” and “Leases” shall have the meaning set forth in Section 1.02(b).
     “Lease Interests” shall have the meaning set forth in Section 1.02(b).
     “Losses” means all losses, debts, liabilities, obligations, claims, awards,
settlements, judgments, damages, costs, and expenses (including without
limitation reasonable attorneys’ fees, court costs, and related costs, including
costs of investigation).
     “Marshall Miller Report” means that certain “Updated Geological Evaluation
of the Coal Resources on the Shepard Trust Property, Boone County, West
Virginia” dated September 14, 2006, prepared by the Energy & Mineral Resources
Group of Marshall Miller & Associates, Inc.
     “Material Adverse Effect” means any actual or prospective change,
development, or effect (individually or in the aggregate), which has or could
reasonably be expected to have (as the context requires) a material and adverse
effect on the condition or operation of the Assets, taken as a whole, and has
the effect of reducing the value of the Assets, taken as a whole, by an amount
that is equal to or greater than One Million One Hundred Thousand Dollars
($1,100,000.00).
     “Material Environmental Condition” means a condition on, at or under an
Asset (whether one or more), with respect to the air, land, soil, surface,
subsurface strata, surface water, ground water or sediments which requires
investigation, remediation or other action under Environmental Laws, including
without limitation, the release, threat of release or presence of any hazardous
substance or waste to or in any environmental media such that investigation,
remediation or other action is required under Environmental Laws.
     “Membership Interest” shall have the meaning set forth in the Recitals to
this Agreement.
     “Mineral” or “Minerals” means and includes, both individually and
collectively, coal, oil, gas well gas, casinghead gas, coal bed methane,
condensate, natural gas liquids and other liquid or gaseous Minerals and all
components of any of them and shall also refer to any other minerals of every
kind and character which may exist on, under or within, or which may be covered
by or included in the Assets.
     “New Phase I” means, collectively, the “Modified Phase I Environmental Site
Assessment” of the Lands, prepared by Marshall Miller & Associates, Inc., dated
October 27, 2006, and the three supplemental letters prepared by Marshall Miller
& Associates, Inc., two of which are dated November 3, 2006, and one of which is
dated November 21, 2006, copies of which were provided to Buyer prior to the
Execution Date.

37



--------------------------------------------------------------------------------



 



     “Party” means Buyer or Seller, and their respective successors and
permitted assigns.
     “Parties” means Buyer and Seller, and their respective successors and
permitted assigns, either individually or collectively.
     “Person” shall have the meaning set forth in Section 11.05.
     “Permitted Encumbrances” means the following:
     (1) liens for taxes, fees, charges, contributions, recapture payments or
assessments not yet due or not yet delinquent or, if delinquent, that are being
contested in good faith in the ordinary course of business;
     (2) all rights to consent by, required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
the Assets if the same are customarily obtained subsequent to sale or
conveyance;
     (3) easements, rights-of-way, servitudes, permits, patents, surface leases,
riparian rights and other rights in respect of surface operations, pipelines,
mining, farming, grazing, logging, canals, ditches, feeders, laterals,
reservoirs or the like; conditions, covenants or other restrictions; and
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways and other easements and rights-of-way, public or private,
recorded or unrecorded, under, on, over or in respect of any of the Lands;
     (4) all other liens (choate or inchoate), charges, encumbrances, contracts,
agreements, instruments, obligations, defects and irregularities affecting the
Assets that are not such as to have in the aggregate a Material Adverse Effect,
provided that this paragraph (4) does not include encumbrances consisting of
mortgages, deeds of trust, pledges or security interests;
     (5) the terms and conditions of all leases, agreements, declarations,
orders, instruments, and documents described in or referred to in this Agreement
and the exhibits, schedules, or attachments to this Agreement (including Lease
Interests and the Contracts, and documents described or referred to in such
leases, agreements, declarations, orders, instruments and documents), in the
terms and conditions of all documents listed on Exhibit K, the Supplemental
Title Materials or in conveyancing documents in the forms of Exhibit E and
Exhibit F executed by Trustee and Seller prior to the Closing; and
     (6) rights reserved to or vested in any Governmental Authority to control
or regulate any of the Assets in any manner, and all applicable Laws.
     “Pre-Closing Claims” shall have the meaning set forth in Section 9.14(b).
     “Pre-Closing Liabilities” means all liabilities, obligations and Losses
arising out of acts, omissions, facts or circumstances that occurred or existed
before the Closing Date

38



--------------------------------------------------------------------------------



 



under or with respect to the Assets asserted by any third party. Pre-Closing
Liabilities does not include any Unassumed Liabilities.
     “Pre-Closing Liabilities Insurance Policy” shall have the meaning set forth
in Section 9.14(c).
     “Purchase Price” shall have the meaning set forth in Section 2.01(a).
     “Real Property Interest,” “Real Property Interests”, “RPI’s” and “RPI”
shall have the meaning set forth in Section 1.02(b).
     “Records” shall have the meaning set forth in Section 1.02(h).
     “Seller” shall have the meaning set forth in the Preamble to this
Agreement.
     “Seller Indemnified Group” shall have the meaning set forth in
Section 4.02(a).
     “Seller’s Knowledge” means the actual knowledge, without any duty of
additional inquiry, of John E. Hull and Thomas J. Sanders, on behalf of Seller.
     “Settlement Statement” shall have the meaning set forth in Section 2.03.
     “Shepard Holdings” shall have the meaning set forth in the Recitals to this
Agreement.
     “Shepard Newco” shall have the meaning set forth in the Recitals to this
Agreement.
     “Successor Owner” shall have the meaning set forth in Section 9.14(c).
     “Supplemental Title Materials” means the supplemental documents and
materials pertaining to title to the Assets, a copy of which was provided to
Buyer prior to the Execution Date, that supplement the title-related materials
found in the Data Room.
     “Taxes” means all Federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding Taxes or other
governmental fees or charges imposed by any taxing authority, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.
     “Third Person Claim” shall have the meaning set forth in Section 9.13(a).
     “Threshold Amount” means $50,000.00.
     “Timber” shall have the meaning set forth in Section 1.02(d).
     “Trustee” shall have the meaning set forth in the Recitals to this
Agreement.

39



--------------------------------------------------------------------------------



 



     “Trustee’s Knowledge” means the actual knowledge, without any duty of
additional inquiry, of Carol H. Fletcher, on behalf of Trustee.
     “Unassumed Liabilities” shall have the meaning set forth in Section 9.09.
     “Withheld Amount” shall have the meaning set forth in Section 6.01(e).

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement the day
and year first above written.

            SELLER:

THE ANDREW W. MELLON FOUNDATION
      By:   /s/ John E. Hull         Name:   John E. Hull        Title:  
Financial Vice President and Chief Investment Officer        BUYER:

NRP (OPERATING) LLC
      By:   /s/ Nick Carter         Name:   Nick Carter        Title:  
President and COO   

41



--------------------------------------------------------------------------------



 



         

JOINDER
     Trustee executes this Joinder for the sole purpose of making the following
representations, warranties and covenants:
A. Representations and Warranties.
     Trustee makes the following representations and warranties which shall be
true and correct as of the execution of this Agreement and as of the Closing:
     (1) JPMorgan Chase Bank, N.A. is a national banking association, duly
organized, validly existing and in good standing under applicable state and
Federal banking Laws.
     (2) Trustee has all requisite corporate power and authority to carry on its
business as presently conducted and to enter into and to perform its obligations
under this Agreement.
     (3) The execution, delivery, and performance of this Joinder and the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, if any, on the part of Trustee. No consent or approval of any
Person is required for the execution, delivery and performance by Trustee of
this Joinder, except such consents and approvals as have already been obtained.
     (4) This Joinder has been duly executed and delivered on behalf of Trustee
this Joinder constitutes, and at the Closing will constitute, a legal, valid and
binding obligation of Trustee, enforceable in accordance with its terms.
     (5) The representations and warranties contemplated by this Joinder will
not violate, or be in conflict with, the governing documents of Trustee or any
material provision of any agreement or instrument to which Trustee is a party,
and, to Trustee ‘s Knowledge, will not violate or be in conflict with any
material provision of any Law applicable to Trustee.
     (6) There are no claims, demands, actions, suits, governmental inquiries,
or proceedings pending or, to Trustee’s Knowledge, threatened, against Trustee,
Seller, Shepard Holdings or Shepard Newco and pertaining to the Assets that
would reasonably be expected to have a Material Adverse Effect.
     (7) Trustee has not commenced or completed negotiations for, or entered
into, any agreement pertaining to the possible exercise of the renewal term on
or before December 31, 2007, by the Current Lessee under the terms of that
certain Amendment of Agreement of Lease, effective as of January 1, 1978, by and
between Eastern Associated Coal Corp. and Charleston National Bank, as trustee,
as such lease has been amended or modified from time to time.
     (8) There are no claims, demands, actions, suits, governmental inquiries,
or proceedings pending or, to Trustee’s Knowledge, threatened, against Trustee,
Seller

-1-



--------------------------------------------------------------------------------



 



Shepard Holdings or Shepard Newco and pertaining to the Assets that would
reasonably be expected to have a Material Adverse Effect or that will or can
reasonably be expected to hinder or impede materially the consummation of the
transactions contemplated by the Agreement.
     (9) Trustee is not a “foreign person” within the meaning of Section 1445 of
the Code.
     (10) There are no bankruptcy, reorganization, or arrangement proceedings
served on, being contemplated by, or, to Trustee’s Knowledge, pending or
threatened against Trustee or Seller.
     (11) Trustee has made no outstanding agreement or other commitment to make
expenditures in respect of the Assets in excess of Threshold Amount, which will
be binding on Buyer or Shepard Newco following the Closing.
     (12) During the period Trustee has held title to the Lands, Trustee has
caused to be timely filed all tax returns with respect to the Assets, and there
is no dispute of claim concerning any Tax liability. There are no outstanding
agreements or waivers extending the statutory period of limitations applicable
to any Tax returns required to be filed by Seller or the Trustee, and all Taxes
due with respect to the Assets have been paid. Trustee has paid or caused to be
paid the first installment of ad valorum Taxes pertaining to the Lands for the
current tax year.
     (13) Trustee does not operate any mine, well, pipeline or other facilities
on the Real Property Intertests for the extraction, processing or transportation
of coal, oil, gas or other Minerals, or the harvesting, milling, or processing
of Timber. To Trustee’s Knowledge, Trustee, Seller, Shepard Holdings and Shepard
Newco have obtained all consents, approvals, certificates, licenses, permits,
and other authorizations of Governmental Authorities required by or of Trustee
or Shepard Newco to own the Assets.
     (14) To Trustee’s Knowledge, Trustee does not have any liabilities with
respect to the Assets or that will be otherwise binding on Buyer after the
Closing except (1) those disclosed in the Agreement, in the documents and other
materials in the Data Room or in writing pursuant to this Agreement, and
(2) liabilities that would not have a Material Adverse Effect on the Assets.
     (15) Trustee has not entered into any contract to sell, assign, convey or
transfer any right or title to, or interest in, the Assets (acknowledging,
however, the existing rights of Current Lessees under the Leases, counterparties
under the Contracts and the grantees or assignees under the instruments listed
in Part II of Exhibit A of the Agreement).
     (16) Trustee has good title to the Assets (other than the Lands), free and
clear of any liens, claims, charges, options, or other encumbrances of any
nature, except for Permitted Encumbrances and the interests reserved by the
Trustee in the conveyances to Shepard Newco, and except as would not have a
Material Adverse Effect. As of the

-2-



--------------------------------------------------------------------------------



 



Closing, Trustee shall have conveyed the Lands to Shepard Newco, by special
warranty deed, substantially in the form of Exhibit F to the Agreement, free and
clear of any liens, claims, charges, options, or other encumbrances of any
nature, except for Permitted Encumbrances and the interests reserved by the
Trustee in the conveyances to Shepard Newco, and except as would not have a
Material Adverse Effect. To Trustee’s Knowledge, Exhibit B, Exhibit C, Part II
of Exhibit A and Exhibit K list all easements, rights-of-way, servitudes,
permits, patents, surface leases, riparian rights and other rights in respect of
surface operations, pipelines, mining, farming, grazing, logging, canals,
ditches, feeders, laterals, reservoirs or the like; conditions, covenants or
other restrictions; and easements for streets, alleys, highways, pipelines,
telephone lines, power lines, railways and other easements and rights-of-way,
public or private, affecting the Lands, except for such rights and interests as
would not have a Material Adverse Effect.
     (17) Except as to the extent that it would not have a Material Adverse
Effect and except as disclosed in the New Phase I, there are no pending or, to
the Trustee’s Knowledge, threatened claims, demands, actions, administrative
proceeding or lawsuits against the Trustee with respect to the Assets under any
Environmental Laws and, to the Trustee’s Knowledge, there are no violations of
Environmental Laws with respect to the Assets and none of the Assets is subject
to any outstanding injunction, judgment, order, decree or ruling, under any
Environmental Laws. Trustee has not received notice that it is or may be a
potentially responsible party under CERCLA or any analogous state law in
connection with any site included within the Assets and actually containing or
used for the treatment, storage or disposal of Hazardous Substances.
     (18) To Trustee’s Knowledge, the Leases on Exhibit B (i) constitute all of
the leases related to the Lands to which Trustee, or, to Trustee’s Knowledge,
any predecessor in interest to Trustee, is a party that are in effect as of the
Execution Date and (ii) are in full force and effect in accordance with their
respective terms and conditions. To Trustee’s knowledge, each party thereto has
performed all obligations required to be performed by it under such Leases,
except where such non-performance would not have a Material Adverse Effect. To
Trustee’s knowledge, Trustee is not in default under any of its obligations
under such Leases, except where such default would not have a Material Adverse
Effect.
     (19) To Trustee’s Knowledge, the Contracts on Exhibit C (i) constitute all
of the contracts related to the Lands to which Trustee, or to Trustee’s
Knowledge, any predecessor in interest to Trustee is a party that are in effect
as of the Execution Date and (ii) are in full force and effect in accordance
with their respective terms and conditions. To Trustee’s knowledge, each party
thereto has performed all obligations required to be performed by it under such
Contracts, except where such non-performance would not have a Material Adverse
Effect. To Trustee’s knowledge, Trustee is not in default under any of its
obligations under such Contracts, except where such default would not have a
Material Adverse Effect.

-3-



--------------------------------------------------------------------------------



 



B. Covenants.
     Trustee covenants and agrees with Buyer that, during the period beginning
with the Execution Date and ending at time at which Trustee conveys the Assets
to Shepard Newco:
     (1) To the extent reasonably within Trustee’s control:
       (a) Subject to the rights of the Current Lessees and of other parties to
any coal wheelage or other Contracts to which the Assets are subject, Trustee
shall manage the Assets in accordance with Trustee’s past practices, in material
compliance with all applicable Laws;
       (b) Except for the transfer of the Assets to Shepard Newco, and except
for the transactions and operations entered into during the normal course of
business which would not reasonably be expected to have a Material Adverse
Effect on the Assets, and subject to clause (c) of this Section B.(1), Trustee
shall refrain from taking any action, without the prior written consent of
Buyer, to sell, dispose of, distribute, encumber or enter into any agreement or
arrangement for the sale, disposition, distribution or encumbrance of, the
Assets or enter into any transaction that causes Trustee’s ownership interest in
the Lands to be any less than that as of the Execution Date, or any of such
interests to be decreased or burdened or encumbered in any manner different than
as contemplated herein, except to the extent that Minerals are produced and sold
from the Assets during the course of normal operation by any of the Current
Lessees;
       (c) Except for transactions, operations and other matters described on
Exhibit C, Trustee shall not to, enter into any contract or commitment or assume
or incur any obligation with respect to the Assets involving expenditures or a
related series of expenditures in excess of the Threshold Amount without the
prior written consent of Buyer;
       (d) Without Buyer’s prior written consent, Trustee shall not terminate,
extend, amend, modify or otherwise change any Lease or Contract in a manner that
would reasonably be expected to have a Material Adverse Effect; and
       (e) Other than with respect to Excluded Assets and Unassumed Liabilities,
Trustee shall not settle, compromise or waive any claims or rights of value
individually or in the aggregate in excess of the Threshold Amount relating to
the Assets.
Buyer acknowledges that Trustee has been and Shepard Newco is or shall be the
successor-in-interest to the lessor under various mining Leases, oil and gas
Leases and other Leases burdening and comprising certain of the Assets, and
Buyer agrees that the acts or omissions of the Current Lessees under such Leases
shall not constitute a violation of the provisions of this Section B.(1).

-4-



--------------------------------------------------------------------------------



 



     (2) Promptly after learning thereof, Trustee shall notify Buyer of any
suit, action or other proceeding before any Governmental Authority and any cause
of action which relates to the Assets or which would reasonably be expected to
result in impairment or loss of Trustee’s interest in any portion of the Assets
or the value thereof in excess of the Threshold Amount or which would reasonably
be expected to hinder or impede in a material way the consummation of the
transactions contemplated hereby.
     (3) Promptly after learning thereof, Trustee shall notify Buyer in writing
of (i) any Casualty Loss; or (ii) any written notice received by Seller alleging
a default by Trustee under any material Contract or Lease that would reasonably
be expected to exceed the Threshold Amount.
C. Nonsurvival.
     (1) The representations and warranties of Trustee contained in this Joinder
shall survive the Closing for a period of twelve (12) months from and after the
Closing Date.
     (2) The covenants of Trustee contained in this Joinder shall terminate as
of the Closing.
     (3) No other representations, warranties covenants and agreements contained
in the Agreement shall be enforceable against Trustee.
     Trustee execution of this Joinder is to be effective as of the Closing
Date.

            TRUSTEE:       J.P. MORGAN CHASE BANK, N.A., as trustee under that
certain indenture dated December 31, 1951, by and among Alisa M. Bruce, et al,
and The Charleston National Bank, as trustee, as amended and otherwise modified
from time to time         By:   /s/ Carol H. Fletcher         Name:   Carol H.
Fletcher        Title:   Vice President and Real Property Manager     

-5-